 626DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDKeystone Lamp Manufacturing Corp. and UnitedSteelworkers of America, AFL-CIO-CLC.Cases 4-CA-12250, 4-CA-12307, and 4-RC-1465230 June 1987DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSJOHANSEN AND STEPHENSOn 30 December 1982 Administrative LawJudge Joel A. Harmatz issued the attached deci-sion. The Respondent filed exceptions and a sup-porting brief, and the General Counsel filed cross-exceptions and a supporting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, fmdings,1 andconclusions as modified,2 to modify his remedy,3and to adopt the recommended Order as modified.1. Contrary to the judge, we find that the Re-spondent did not violate Section 8(a)(1) of the Acton five occasions when it questioned open andactive union adherents. Instead, we find under allthe circumstances that these interrogations werenot coercive, following the standards of RossmoreHouse.4The judge found in section III,B,2 of the deci-sion that on 6 April 1981 Executive Director ofManufacturing Fisher asked employee DeLongwhy she was wearing a union pin. DeLong did notreply. The judge also found in section III,B,3,a thaton 3 April 1981 Director of Fabricating and Pro-1 The Respondent has excepted to some of the judge's credibility find-ings The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect Standard DryWall Products, 91 NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir 1951).We have carefully examined the record and find no basis for reversingthe findingsIn adopting the judge's decision in this case, we do not rely on his gra-tuitous comments in fns 20 and 25, charactenzmg certain complaint alle-gations as poorly drafted and certain representations in the GeneralCounsel's bnef to the judge as misleading, because these comments haveno bearing on our decisionIn par. 2 of sec III,A of his decision, the judge incorrectly stated thatthe union organizing campaign began in March 1980, rather than inMarch 1981. We therefore correct this inadvertent error2 In adopting the judge's decision, we find it unnecessary to pass onthe exceptions to his disposition of the interrogation allegations set forthin sec. III,B,1,c and 1,d of the decision, involving conversations betweenPresident Glover and employee DeLong, because any finding of an8(a)(1) violation would be cumulative with no effect on the remedy inthis case3 In accordance with our decision in New Horizons for the Retarded,283 NLRB 1173 (1987), interest will be computed at the "short-term Fed-eral rate" for the underpayment of taxes as set out in the 1986 amend-ment to 26 U S C. • 66214 269 NLRB 1176 (1984), affd 760 F 2d 1006 (9th Cir 1985)284 NLRB No. 74duction Hawk lifted the lapel of employee De-Long's jacket where she was wearing a unionbutton and asked her what the pin said, what itstood for, and where he could get one. WhenDeLong did not reply, Hawk laughed and walkedaway. The judge found further in section III,B,3,bthat on 3 April 1981 Hawk approached employeeZinggeler, referred to her union button, and askedher where he could get one. Hawk then asked herwhat this was all about and said, "What do youpeople want: wages? benefits? Well, you are notgoing to get it." Finally, the judge found in sectionIII,B,4,d that in mid-April 1981 Administrative As-sistant to the President Kern observed employeeEckhart's union button, which stated, "JOINUNITED STEELWORKERS," and asked her,"Join? Join what?" When Eckhart responded, "TheUnited Steelworkers," Kern asked her what thatwas. Eckhart did not reply.The judge found that all four of these conversa-tions were unlawful interrogations because the Re-spondent questioned employees about their unionbuttons for no legitimate purpose and without pro-viding any assurances against reprisals, citing PPGIndustries.6 We disagree. The Board overruled theper se rule of PPG in Rossmore House and returnedto the Blue Flash6 test for evaluating whether aninterrogation violates the Act: whether under allthe circumstances the interrogation reasonablytends to interfere with, restrain, or coerce employ-ees in the exercise of the rights guaranteed by theAct. Here, the Respondent questioned active unionsupporters who were wearing union buttons openlyat work, directing its questions only at the meaningof the buttons and why the employees were wear-ing them. As there were no other coercive circum-stances surrounding these four interrogations, wefind the questioning did not violate Section 8(a)(1)of the Act. Therefore, we dismiss these allegations.The judge found in section III,B,5 of the deci-sion that on 10 April 1981 Assistant ControllerThomas summoned employee Elaine Ahner to hisoffice to present the Respondent's position on theunion organizing campaign and to discuss the me-chanics of collective bargaining. During this con-versation, Thomas asked Ahner what the Unioncould do for her. Ahner responded that it couldprovide "fair and honest representation." Thomasthen asked what she thought wages would be, andAhner replied, "Higher." At that time, Ahner hadalready signed a union card, had attended severalunion meetings, and had started wearing a union5 251 NLRB 1146 (1980)6 109 NLRB 591 (1954) See also Sunnyvale Medical Clinic, 277 NLRB1217 (1985) KEYSTONE LAMP MFG. CORP.627button to work three or four times a week. Thejudge found that Thomas questioned Ahner aboutwhat she expected to gain through union represen-tation and thus violated Section 8(a)(1) of the Act.We disagree. Thomas knew Ahner was an openand active union supporter, and his questions weredirected only at discovering her reasons for sup-porting the Union so that he could argue more ef-fectively in presenting the Respondent's caseagainst union representation. The judge specificallyfound that Thomas did not make any threats orpromises during this conversation. Under all thecircumstances, we find that the questioning did notviolate Section 8(a)(1) of the Act. Therefore, wedismiss this allegation.12. The General Counsel has excepted to thejudge's failure to discuss whether or not the re-marks made by Respondent Controller Gary Smithin numerous conversations with employees be-tween April and July 1981 violated Section 8(a)(1)of the Act, as alleged in paragraph 6 of the com-plaint. Based on an admission in Controller Smith'stestimony, we find that the Respondent unlawfullycreated the impression that its employees' union ac-tivities were under surveillance, as alleged in para-graph 6(0 of the complaint. We find it unnecessaryto pass on the remaining allegations in paragraph 6of the complaint, however, regarding unlawful in-terrogations, threats, and promises of benefits, be-cause any findings of 8(a)(1) violations wouldmerely be cumulative with no effect on the remedyalready ordered and would require a remand to thejudge for further credibility resolutions.In his testimony, Controller Smith admitted thatsometime in May 1981 he had a conversation withemployee Phillips, a known union activist whowore a union button to work nearly every day,when she came to his office to deliver reports.7 Chairman Dotson would not find that Bernice Kern, administrativeassistant to the president, in a conversation with employee Patricia Eck-hart, unlawfully threatened that the Respondent might go out of business.Shortly after a meeting on the rising cost of overhead, Kern conunentedto Eckhart, "Well, we can't stay in business forever." Eckhart askedWhat she meant, and Kern replied, "Well I am afraid if the union comesin, the company could go out of business." In no other conversation didKern or any other Respondent official allegedly threaten to close if theUnion won the election. Under these circumstances, Chairman Dotsonfinds Kern's remark to represent an isolated expression of opinion by asupervisor, who was concerned by the Respondent's acknowledged esca-lating costa, and would dismiss the complaint allegation.Similarly, Chairman Dotson finds lawful Personnel Director JohnLasky's remark to employee Ahner and Eckhart that the employeesshould give the Respondent "a second chance" and that, if things did notimprove in a year, they could petition again for union representation Thetwo employees saw Lasky in the parking lot and mvited him to join theirconvergation, and the three of them talked for about an hour, only asmall part of which was devoted to discussing the Union. Lasky m noway threatened the employees during the conversation Under these cir-cumstances, Chairman Dotson finds that Lasky's remarks constituted anexpression of his own opinion and, contrary to the finding of his col-leagues and the judge, did not constitute an imphed promise of benefits.Smith admitted saying, "I understand that your at-tendance at your meetings is dropping," and testi-fied that Phillips responded, "I'll never tell." Em-ployee Phillips testified that this conversation oc-curred the morning after a union meeting. By tell-ing a union activist on the day after a union meet-ing that he understood attendance at her meetingswas dropping, Smith clearly implied that the Re-spondent knew what was happening at these unionmeetings and created the impression that the em-ployees' union activities were under surveillance.Such a statement violates Section 8(a)(1) of theAct. See Airport Distributors, 280 NLRB 1144(1986), and David's, 271 NLRB 536, 552 (1984).83. We agree with the judge that the Respondentviolated Section 8(a)(3) and (1) of the Act bylaying off employees Elaine Ahner, Jeanette Eck-hart, and Betty Lou Phillips. In the decision, how-ever, the judge did not clearly identify the facts herelied on to fmd a prima facie case supporting hisconclusion that these layoffs were discriminatory.Therefore, we shall set forth the factual findingsnecessary to support his conclusion on this point.First, we find that Ahner, Eckhart, and Phillipswere open and active union adherents. Ahnersigned a union card in March 1981, attended unionmeetings regularly after that, and wore a unionbutton to work three or four times a week fromearly April until her layoff on 6 June 1981. Eckhartwas one of three employees who initially contactedthe Union in March 1981, signed a union card inMarch 1981, attended the weekly union meetingsregularly after that, testified at the Board hearingon the Union's petition in late April 1981, andwore several different union buttons to work regu-larly from early April until her layoff on 26 June1981, including one large button that stated shewas a "VOLUNTEER ORGANIZER." Phillipssigned a union card in March 1981, attended unionmeetings regularly after that, and wore a unionbutton to work almost every day from early Apriluntil her layoff on 26 June 1981. The Respondentadmitted seeing these employees wearing unionbuttons at work, and Controller Gary Smith testi-fied that Phillips was known as "Norma Rae."8 Chairman Dotson would not find that Controller Smith's comment toemployee Phillips created an impression of surveillance in violation ofSec. kaX1). There is no evidence that Smith obtained his informationabout the union meeting in a surreptitious or otherwise unlawful manner.In fact, it is quite possible that the scheduling of the union meeting wascommon knowledge at the plant and that Smith innocently learned aboutthe attendance of the meeting from an employee or other managementofficial. Further, Smith's offhanded comment to Phillips, a known prowl-ion supporter and activist, about the attendance was unaccompanied byany threat or other unlawful conduct. In these circumstances, ChairmanDotson finds no basis for concluding that Smith in any way interferedwith, restrained, or coerced Phillips in the exercise of Phillips' Sec. 7rights, and he would dismiss the complaint allegation 628DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDWe also find that the Respondent exhibitedanimus toward its employees' union activities.Thus, the judge found that in early April PresidentGlover ordered Phillips to remove her unionbutton whenever she entered his office. The judgealso found that the Respondent asked employees tostay away from union meetings, threatened em-ployees with reprisals if they attended union meet-ings, and threatened to go out of business if theUnion won the election. Finally, the judge foundthat in July, after Ahner, Eckhart, and Phillipswere laid off, Supervisor Foster asked union sup-porter DeLong where her union button was andtold her she "would get the ax next, just like all theothers."We further find that the Respondent selectedthese three employees for layoff contrary to pastpractice and using the implementation of the newcomputer system as a pretext. The judge found thatin the past the Respondent had never laid off anyclerical employees even though clerical jobs hadbeen eliminated. Thus, in January 1981 severalclerical employees were reassigned to other jobswhen the new computer system began handlingproduction control and eliminated their jobs; and inMarch 1981 Elaine Ahner was reassigned to an-other job when the product line for which she didcost accounting was discontinued. Moreover, theRespondent restated this policy of reassignmentsrather than layoffs at least twice during the unionorganizing campaign. On 25 March 1981 PresidentGlover assured employees that they would havejob security and the Company would continue itspast practice of finding other work for them iftheir jobs were eliminated, during one of hisspeeches arguing against union representation. Atthe Board representation case hearing in late April1981, Supervisor Hinkle testified that although key-punching would be eliminated under the new com-puter system, the Respondent planned to find itskeypunch operators other work to do. Further-more, the Respondent laid off Ahner, who hadbeen assigned to do keypunching 3 weeks before itlaid off temporary employee Meleski, even thoughMeleski continued to perform keypunching afterAhner's layoff on 6 June 1981 and it had told Me-leski she would only work until 1 June 1981. Final-ly, the Respondent recalled Melesld and hired anew clerical employee in October 1981 without re-calling either Ahner or Eckhart.We also note that the timing of these three lay-offs indicates they were discriminatory. Thus, allthree layoffs occurred in June, before the 28 Junecutoff date for eligibility to vote in the union repre-sentatidn election and before the new computersystem was fully operational. Moreover, Phillipswas recalled to work on 20 August 1981, after theelection, although she had been told her layoff waspermanent.Therefore, we agree with the judge that the Re-spondent selected these employees for layoff be-cause of their union activities, that there was workavailable for them to do after their layoffs, and thatthe new computer system was a convenient pretextfor their layoffs. The Respondent has excepted tothe judge's failure to discuss the testimony of Com-puter Consultant Van Arsdale, who conducted astudy of the Respondent's operations in April 1981and recommended that certain clerical jobs wouldnecessarily be eliminated under the new computersystem. The Respondent contends that the laid-offemployees' union activities could not have playedany part in its decision to select them for layoff be-cause it relied on Van Arsdale's recommendationsin deciding which jobs to eliminate. We do not findthis argument persuasive, however, in view of thejudge's findings that the Respondent had a pastpractice of reassigning clerical employees to otherwork if their jobs were eliminated.4. We also agree with the judge that the Re-spondent did not violate Section 8(a)(3) and (1) ofthe Act by laying off employee John Gellis. Inadopting this conclusion, however, we do not relyon the judge's discussion of an agreement betweenthe parties, supposedly reached at the representa-tion case hearing in late April 1981, that Gelliswould be excluded from the office clerical unit as aplant clerical, because the record establishes thatthere was no such stipulation. Although the Re-spondent took the position at the representationcase hearing that Gellis was a plant clerical, hisstatus was not resolved until the Regional Directorissued a decision on 2 July 1981, finding him ineli-gible.9 In dismissing this allegation, we note that,unlike the other three laid-off employees, Galas didnot wear a union button to work and only attendedone union meeting. Furthermore, there is no evi-dence that the Respondent had a past practice ofreassigning its plant employees to other work in-stead of laying them off if their jobs were eliminat-ed, as it had for its office employees. Finally, wenote that the Respondent had sound performance-related reasons for retaining the other two plantclerical employees instead of Gellis when it select-ed him for layoff.9 In sec III,B,8,b of the 4decision, the judge also relied on this sup-posed agreement that Gellis was ineligible to support his discrediting ofGellis in connection with the dismissal of an 8(a)(1) allegation. In adopt-ing the credibility resolution, we do not rely on the Judge's discussion ofthis nonexistent agreement, but rather on the other independent factorshe used to male this credibility determination KEYSTONE LAMP MFG. CORP.6295. The judge concluded that a bargaining orderwas warranted to remedy the Respondent's exten-sive and pervasive unfair labor practices in thiscase. The judge found that the Union had obtainedsigned authorization cards from at least 13 of the22 unit employees by 6 April 1981, the date whenit demanded recognition from the Respondent. Thejudge further found that the Respondent's unlawfulconduct had neutralized the effectiveness of con-ventional Board remedies and had created an at-mosphere in which it was unlikely that a fair elec-tion could be held in the future, citing the test setforth in NLRB v. Gissel Packing Co., 395 U.S. 575(1969).Although we agree with the judge that a remedi-al bargaining order is appropriate in this case, wenote that the judge did not clearly place the Re-spondent's misconduct in either of the two catego-ries identified in Gissel as warranting a bargainingorder. Therefore, we shall do so. We find that theRespondent's unfair labor practices fall into at leastthe second category, which involves "less-extraor-dinary cases marked by less pervasive practiceswhich nonetheless still have the tendency to under-Mine majority strength and impede the electionprocesses."10On learning that there was union activity amongits office clerical employees, the Respondent imme-diately began an antiunion campaign designed todiscourage its employees from supporting theUnion. In the first 3 weeks of the union organizingcampaign, the Respondent threatened to go out ofbusiness if the Union won the election, threatenedemployees with reprisals if they attended unionmeetings, asked employees to stay away fromunion meetings, coercively interrogated two em-ployees, ordered an employee to remove her unionbutton whenever she entered President Glover'soffice on business, and distributed two question-naires to all unit employees soliciting their griev-ances under conditions implying that these griev-ances would be redressed if the Union lost the elec-tion. In the remaining 3 months before the election,the Respondent promised employees that benefitswould be improved if the Union lost the election,created the impression that employees' union ac-tivities were under surveillance, laid off three em-ployees because of their union activities, andthreatened to lay off other employees because oftheir union activities."1• Id. at 613." Although, as stated supra, Chairman Dotson would not find all the8(a)(1) violations found by his colleagues, he nevertheless agrees with hisSuch highly coercive unfair labor practices werelikely to have had a profound impact on the em-ployees. Threats of plant closure, termination, andother retaliation against union activities are clearlycalculated to have a coercive effect that will linger.The termination of three employees certainlywould have serious and prolonged consequences.Furthermore, the unit was small, with only 22 em-ployees; the violations were widely disseminated;and the serious violations directly affected almostone-third of the unit employees.We conclude that the possibility of erasing theeffects of the Respondent's unfair labor practicesusing the traditional Board remedies is slight.Therefore, an election would not reflect uncoercedemployee sentiment. Although there has been a sig-nificant passage of time since the violations oc-curred, this does not warrant withholding a bar-gaining order in light of the seriousness of the vio-lations and their impact on the entire unit. Thus,we conclude that the employees' desires for unionrepresentation as expressed through the signed au-thorization cards would, on balance, be better pro-tected by a bargaining order.Accordingly, we shall order the Respondent tobargain with the Union as the duly designated rep-resentative of the employees in the unit found ap-propriate. The bargaining order shall be effective 6April 1981, the date of the Union's demand for rec-ognition, because this occurred after the Respond-ent had embarked on a clear course of unlawfulconduct.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, Keystone Lamp Manufacturing Corp.,Bethlehem, Pennsylvania, its officers, agents, suc-cessors, and assigns, shall take the action set forthin the Order as modified.1.Add the following as paragraph 1(1) and relet-ter the subsequent paragraphs accordingly."(f) Creating the impression that employees'union activities were under surveillance."2.Substitute the attached notice for that of theadministrative law judge.colleagues that a bargaining order is warranted to remedy the remainingviolations committed by the Respondent 630DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT coercively interrogate our em-ployees about union activities.WE WILL NOT ask our employees not to attendunion meetings.WE WILL NOT order our employees to removetheir union buttons.WE WILL NOT threaten our employees with re-prisals if they attend union meetings.WE WILL NOT threaten to go out of business ifthe Union becomes our employees' bargaining rep-resentative.WE WILL NOT threaten to terminate our employ-ees because of their union activities.WE WILL NOT solicit our employees' grievancesunder conditions implying that we will redressthese grievances if the Union loses the election.WE WILL NOT promise our employees that theirbenefits will be improved if the Union loses theelection.WE WILL NOT create the impression that our em-ployees' union activities are under surveillance.WE WILL NOT tell our employees that we havelaid off other employees because of their union ac-tivities.WE WILL NOT lay off or refuse to recall any ofour employees because of their union activities, orin any lother manner discriminate against our em-ployees with respect to their wages, hours, orterms and conditions of employment.WE WILL NOT refuse to bargain in good faithwith United Steelworkers of America, AFL-CIO-CLC as the exclusive representative for the pur-pose of collective bargaining of the employees inthe appropriate unit set forth below. The appropri-ate unit is:All office clerical employees employed by theEmployer at its Slatington, Pennsylvania facili-ty, including keypunch operators, order entryclerk, computer operator, payroll clerk, andtime recordkeepers, and excluding productionand maintenance employees, shipping clerks,production control employees, time studytechnicians, managers, guards, and supervisorsas defined in the Act.WE WILL NOT unilaterally change our unit em-ployees' wages, hours, or terms and conditions ofemployment without first notifying and bargainingwith United Steelworkers of America, AFL-CIO-CLC.WE WILL NOT in any other manner interferewith, restrain, or coerce you in the exercise of therights guaranteed you by Section 7 of the Act.WE WILL offer Elaine Ahner and Jeanette Eck-hart immediate reinstatement to their former jobsor, if those jobs are not available, to substantiallyequivalent jobs, without loss of seniority or otherbenefits.WE WILL make Elaine Ahner, Jeanette Eckhart,and Betty Lou Phillips whole for any loss of earn-ings they may have suffered by reason of our dis-crimination against them, with interest.WE WILL, on request, bargain with United Steel-workers of America, AFL-CIO-CLC as the exclu-sive representative of our employees in the appro-priate unit set forth above, with respect to wages,hours, and other terms and conditions of employ-ment and embody any understanding reached in asigned, written agreement.KEYSTONE LAMP MANUFACTURINGCORP.Gail Lopez-Henriquez, Esq. and Bruce G. Conley, Esq., forthe General Counsel.Barry F. Bevacqua, Esq. (Pechner, Dorfman, Wolfe, Roun-ick & Cabot), of Philadelphia, Pennsylvania, for theRespondent.DECISIONSTATEMENT OF THE CASEJOEL A. HARMATZ, Administrative Law Judge. On aninitial unfair labor practice charge filed on July 13, 1981,a consolidated complaint issued on August 31, 1981,which, as amended, alleged that the Respondent engagedin various independent violations of Section 8(a)(1) andviolated Section 8(a)(3) and (1) of the Act by severalacts of union-related discrimination. It was alleged fur-ther that by virtue of the unfair labor practices, Re-spondent violated Section 8(a)(5) of the Act by refusingto recognize and bargain with , the Union as exclusiverepresentative of a majority of its employees in the ap-propriate unit in accordance with the principles enunci-ated in NLRB v. Gissel Packing Co— 395 U.S. 575 (1969).Finally, it was alleged that Respondent engaged in fur-ther 8(a)(5) violations by effecting unilateral changes inworking conditions without, first, notifying and negotiat-ing in good faith with the Union. In its duly filedanswer, Respondent denied that any unfair labor prac-tices had been committed.The aforedescribed complaint issued against a back-ground showing that an election petition had been filedby the Union in Case 4-RC-14652 on April 6, 1981.Thereafter, pursuant to a Decision and Direction ofElection issued by the Regional Director for Region 4 KEYSTONE LAMP MPG. CORP.631on July 2, 1981, an election by secret ballot was conduct-ed on July 20, 1981, in the unit determined to be appro-priate. On conclusion of the election, the parties werefurnished a tally of ballots that showed that of 22 eligiblevoters, 7 cast valid ballots for, and 12 against representa-tion by the Union. There were three challenged ballots,which were plainly insufficient to affect the results.Thereafter, the Union filed timely objections to employerconduct interfering with the election. Pursuant thereto,on August 27, 1981, the Acting Regional Director issueda "Supplemental Decision on Objections to Election" inwhich it was concluded that Objections 1-7 and 131were the subject of unfair labor practice charges in Cases4-CA-12250 and 4-CA-12307, and, accordingly, as acomplaint was to issue on those charges, it was orderedthat the cases be consolidated for hearing, ruling, and de-cision by the judge.Pursuant to the foregoing, the matter was heard by mein Bethlehem, Pennsylvania, on June 7, 8, 9, 14, and 15,1982. On conclusion of the hearing, briefs were filed onbehalf of the General Counsel and the Respondent.On the entire record in this proceeding, includingdirect observation of the witnesses while testifying andtheir demeanor, and consideration of the posthearingbriefs, I make the followingFINDINGS OF FACTI. JURISDICTIONRespondent is a Delaware corporation engaged in themanufacture of portable lamps from its facility located inSlatington, Pennsylvania, the sole facility involved in thisproceeding. In connection with the operations, Respond-ent, during the calendar year preceding issuance of thecomplaint, sold and shipped products valued in excess of$50,000 directly to points located outside the Common-wealth of Pennsylvania.The complaint alleges, the answer admits, and I findthat Respondent is, and has been at all times material, anemployer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe complaint alleges, the answer admits, and I findthat United Steelworkers of America, AFL-CIO-CLCis, and has been at all times material, a labor organizationwithin the meaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. OverviewThis consolidated complaint arises from an initial orga-nization campaign waged among Respondent's previous-ly unrepresented office clerical employees at its produc-tion facility located in Slatington, Pennsylvania. It ap-pears that the production and maintenance workers atthat facility, a unit numbering about 350, had been con-tinuously represented by the Union since 1962.1 Objections 8 through 12 had been withdrawn by the UnionOrganizational activity opened among Respondent'sclerical employees in March 1980,2 when Anita Zing-geler, Jeanette Eckhart, and Darlene DeLong discussedthat possibility with a union representative. Thereafter,with the aid of a list of names and addresses submittedby DeLong, blank authorization cards were mailed tothe clericals on March 19. Between March 20 and 25,some 15 employees signed and returned by mail to theUnion their designations.3Respondent was swift to respond, opening its counter-campaign even prior to Mareh 25, when the employeeswere assembled and addressed for the second time byWalter Glover, Respondent's president, in connectionwith the organizational effort. A third such meeting wasconducted by Glover and other management representa-tives on March 30. This, despite the fact that the Unionmade no attempt to contact Respondent until March 31.4Later, on April 6, the Union by letter formally requestednegotiations as majority representative of a clerical-tech-nical unit,3 and filed an RC petition in Case 4-RC-14652. It will be recalled that in that election held onJuly 20 the employees in the appropriate unit rejectedunion representation by a vote of 7 to 12.The General Counsel alleges that the results of theelection were attributable to a pattern of unlawful con-duct that precludes the holding of fair election in thefuture even after the application of traditional Boardremedies. It is urged in this instance that the valid au-thorization cards executed by a majority of the employ-ees prior to the commission of any unfair labor practices"provides a better test of employee representation than asecond election." Pursuant to NLRB v. Gissel PackingCo., supra, the General Counsel argues that the "unfairlabor practices were sufficiently serious to warrant theimposition of a bargaining order."The claim for relief in this form is supported by acomplaint incorporating a plethora of independent 8(a)(1)allegations, as well as four layoffs allegedly violative ofSection 8(a)(3). In this latter regard, Elaine Abner wasterminated on June 6 and Betty Lou Phillips, JeanetteEckhart, and John Gellis were laid off on June 26. Byway of defense, it is urged that no violations of Section8(a)(1) were substantiated and that in each instance thelayoffs were uninfluenced by union activity or the im-pending election, but occasioned solely by a lack ofwork attributable to the installation of a new computersystem to which the Company had become committedwell prior to the advent of union activity.In terms of remedy, the critical issues presented arewhether the General Counsel has substantiated the basisfor a Give' bargaining order under the auspices of Sec-tion 8(a)(5) of the Act and, if not, whether the Union's2 All dates refer to 1981 unless otherwise indicated.3 The critical date, by virtue of the instant complaint, for assessment ofthe Union's majority, is April 6 At the hearing the parties stipulated thatthe appropriate unit as of that date consisted of 22 identified individuals.No possible question concerning authenticity, eligibility, or validity mightbe raised regarding 13 of the fully executed authorization cards presentedm evidence This of course represented a majority of employees m theunit deemed appropriate by the Regional Director on July 24 See 0 C. Exh. 6(a).5 See 0 C El& 7. 632DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDobjections to the election in Case 4-RC-14652 have suffi-cient merit to warrant a rerun election. Beyond that, sig-nificance attaches to relief in the form of backpay and re-instatement derived from the alleged 8(a)(3) violationsfounded on the June layoffs.B. Interference, Restraint, and CoercionThe independent 8(a)(1) allegations relate essentially to(1) confrontations between rank-and-file employees andsupervisors, (2) alleged changes in personnel practices,and (3) programs adopted by Respondent allegedly tocombat the Union. Thus, nine witnesses were presentedby the General Counsel to testify to allegedly unlawfulstatements made by supervisors. The alleged violations ofSection 8(a)(1) were placed as occurring throughout thepreelection period, but most appear to have taken placeearly in the campaign during March and April. In themain, the issues presented here turn on credibility, butadmitted borderline conduct is also involved presentingissues legal in nature.1. By Walter Glover(a) Walter Glover is Respondent's president and thehighest level operating functionary at the Slatingtonplant. It appears that he learned of the union campaignshortly after the Union mailed authorization cards to em-ployees. It further appears that he addressed the clericalsconcerning the organization effort on three occasions inlate March. His second speech, on March 25 was a hardhitting, emotional plea for rejection of the Union. Thisbasic theme was carried forth to a third meeting held onMarch 30, and an 8(a)(1) allegation, derives from re-marks admittedly made by Glover on that occasion.Thus, it is contended that Respondent independently vio-lated Section 8(a)(1) because, at that time, Glover "solic-ited employees grievances, thereby promising employeesincreased benefits and improved terms and conditions ofemployment in order to discourage its employees fromsupporting the union." As was true of his March 25 ad-dress, Glover's remarks on March 30 emphasized the ad-verse effects of competition on the portable lamp indus-try and the Company's record in the area of job security.However, on the later date, Glover also argued the dis-advantages of unionization, pointing out the expense ofdues and initiation fees, and the possibility of strikes. Fol-lowing Glover's opening remarks, the assembled employ-ees were then addressed by Gary Smith, Respondent'scomptroller, who explored the impact of enhanced costson the Company's welfare. Following this, Glover em-barked on a review of existing company benefits. To il-lustrate the desirability of Respondent's hospital plan,Glover called on employee Pat Rehrig, who had justgiven birth to a child, to express her evaluation of theexisting health program. However, she simply repliedthat it was "Okay," a response that obviously was takenby Glover as feint praise, causing him to react by stating:"Okay. Just okay? I happen to know its damn good." Atthis juncture, Glover continued on as follows:All right. Apparently I touched a touchy subjectand I didn't mean to, I'm sorry. We will get intothat and see what the hell is wrong and try tostraighten it out for you. But this is the importanceof communication. Now, how much of this verytype of thing is in this room? This kind of feeling'where people don't, really don't feel. We're notbeing told how and the hell they feel. Here's younglady with a problem. I didn't know she had a prob-lem. But dammit I'm going to find out why and tryto do something for her. And the Union can't doany more for her than we will do. Now, if wehaven't been aggressive enough, if my managementhasn't been aggressive enough to find out and helpyou with these problems and explain it to you, thendanunit I told you the door is open. My door isalways open because I want you treated right. Thismoney is spent. I wanted to put out a booklet for along time spelling out how you should use yourBlue Cross, Blue Shield program. Because so manypeople don't know the benefits that are there andhow to use them. Lots of people are still gettingtaken on the program. They're not taking advantageof what the hell is there for them. That goes for ev-erybody throughout the plant. I put you all on ahigher, higher intellect level than a lot of ourpeople on the floor. And those people really needhelp and if we're running into a situation like wejust ran into with Pat, then we need help in thisroom too. All right. John, do you want to gothrough those benefits.On consideration of the above in conjunction with theaforedescribed allegation of the complaint, it is conclud-ed first that Glover said nothing that reasonably could beconstrued as a solicitation of benefits. He did not inquireconcerning employee problems or grievances nor did heinvite any open exchange of views in that regard. TheGeneral Counsel does not expressly state that this wasthe case, but seems to argue that the vice in Glover'spresentation was an implicit promise to remedy a griev-ance held by Pat Rehrig. Contrary to the General Coun-sel, unlike Rezair, Inc., 243 NLRB 876, 880 (1979), thestatements made by Glover did not in my opinion sup-port a "compelling inference" that changes would bemade in the existing benefit structure to accommodateRehrig. See, e.g., Raley's; Inc., 236 NLRB 971, 972(1978). His opening comment to Rehrig was obviouslymade in the anticipation that she would reinforce hisown positive assessment of Respondent's existing hospitalplan. True he characterized her failure to respond favor-ably as indicating that Rehrig had a problem, which theCompany could solve. That problem, however, wasclearly defined by Glover as a misunderstanding on thepart of Rehrig concerning the scope of Respondent'sBlue Cross, Blue Shield program. He is no way impliedor suggested either a possible modification of the cover-age of that program or that special benefits would bemade available to Rehrig or any other employee. Glov-er's clearly communicated position was that Rehrig didnot glow with enthusiasm concerning the plan becauseshe did not understand it, that management was responsi-ble for not communicating the scope of the plan accu-rately to Rehrig, that other employees might be laboringunder a similar misunderstanding, and that management KEYSTONE LAMP MFG. CORP.,would redouble its effort to avoid such misunderstand-ings. To this extent, his remarks did not exceed an areaof employer antiunion propaganda, which has been ac-knowledged as privileged. Thus, Board precedent con-firms the employer's right to campaign on the basis ofexisting benefits.6 As an incident thereto, employers arenot only free to clarify the existing benefit structure butto give assurances that it will continue to maintain aneducational dialogue along those lines in the future. Forthese reasons, it is concluded that the allegation that Re-spondent violated Section 8(a)(1) through Glover'sMarch 30 solicitation of grievances and implied promiseof benefits is not substantiated and shall be dismissed.(b)The complaint further alleges that about April 6,Glover prohibited an employee from wearing a pin"which designated said employee's support for theUnion." It is undisputed that Betty Lou Phillips wore aunion pin from April 6 until her layoff on June 26. Alsoclear is the fact that during the campaign, in April, shedelivered a report to the office of Glover while wearingher union button. Glover, observing the button, askedPhillips to remove it, stating "when entering throughthat door, I want that pin removed. This is my office. Isthat understood?" Phillips apologized and never againwore the pin within Glover's office. She admitted, how-ever, that this limitation did not extend in other areas ofthe facility where she freely wore her pin throughout thecampaign. The General Counsel argues that althoughGlover's instruction was limited to the vicinity of his im-mediate office, "it nonetheless created an atmospherewhich would tend to coerce the employee in her exer-cise of a protected right." In my opinion, the questionpresented is border line. It is true that the statement byGlover amounted to a strong expression of distaste forunion activity and a desire to insulate his surroundingsfrom its trappings. Such expressions of union animus,though perhaps coercive, would appear to fall with freespeech guarantees protected by Section 8(c). More sig-nificantly, however, from a practical point of view it isdifficult to imagine how Section 7 activity would tend tobe either enhanced by intervention of the statute to guar-antee Phillips the right to brandish union insignia withinher boss' office or impaired by this limited restrictionthat plainly was inapplicable to areas frequented by em-ployees. Nonetheless, it is my duty to apply Boardpolicy, which in this area is not only established, butbroad-brushed in terms of its proscriptive scope. Thus,restrictions of this nature are unlawful absent a showingof special circumstances indicating an interference withproduction, discipline, or presenting a hazardous workcondition:7 No such showing having been made by Re-spondent herein, the instruction by Glover to Phillipsviolated Section 8(a)(1) of the Act.(c)The complaint alleged that about April 3, 1981,Glover "interrogated an employee regarding said em-ployee's support for the Union." In this regard, DeLongtestified that although on a staircase leading to the em-ployees' lunchroom, on April 3 she crossed paths with'Arrow Elastic Corp, 230 NLRB 110, 113 (1977), and cases cited at fn13 thereof7 Hesse Corp., 244 NLRB 985, 987 (1979).Glover, who while observing her union button, stated, "Ican't believe it. Why Darlene? Why did you let it getthis far/ You of all people. I just can't believe it." Ac-cording to DeLong, Glover then asked, "What I hadagainst the company."8 On the face of DeLong's testi-mony, I am not convinced that a Glover engaged in co-ercive interrogation. From her account, his remarks werecompletely rhetorical and not of the type calculated toelicit a response. Thus, her testimony does not indicatethat she made a response, or that she was given an op-portunity to do so. Surprise is frequently couched in thelanguage of the interrogatory, though inquiry is by nomeans intended. It was the General Counsel's burden toestablish that the employee was in fact "interrogated,"and as this proof responsibility was not met here, I shalldismiss the 8(a)(1) allegation in this respect.(d)The final allegation implicating Glover in 8(a)(1)activity pertains to a conversation with DeLong in hisoffice on the day of the election, July 20. DeLong hadpreviously been employed in the production and mainte-nance unit, and decided to return to that unit after learn-ing that the Union had failed in the election. Later thatday, but after the election, she was summoned to Glov-er's office where she was told first that she had been agood worker, and then asked by Glover "why did youdo it?" DeLong indicated that she wanted job securitywhereupon Glover questioned this, asking whether shewas aware of "how many clerical employees had beenlaid off?" According to DeLong, Glover also mentionedthat she was held in such high esteem that if her supervi-sor had wanted to elevate her to the position of assistantsupervisor, he would have approved. Glover then asser-tedly returned to a critical posture, stating, "The leader-ship you had in this, you sit there and you don't have theballs to give me an explanation. . . we people had hurthim for the last time." Based thereon, the complaint al-leged that Glover interrogated DeLong regarding herunion activities, and "implied a promise of promotion" toher in order to discourage her union support. The testi-mony of DeLong is too vague to support reasonableconstruction that a union related promise of promotionwas made to her." It is clear, however, that Gloverquestioned her concerning her union activity, that thisoccurred without required safeguards, and hence that itviolated Section 8(a)(1). I so find.8 Glover denied that he had any such conversation with DeLong Headmits to an exchange with employee Joanne Levandusky with a some-what similar focus. I prefer the testimony of DeLong in this instance.9 Glover admitted to such an encounter. He acknowledged that he ex-pressed curiosity about DeLong's reasons for resigning from the clencalunit in that her retransfer to the production and maintenance group ren-dered her automatically subject to layoff Beyond that he could recallnone of the conversation. I credit DeLong.is The reference to the fact that Glover would have approved a pro-motion if recommended by a supervisor seemed purely hypothetical, andwas conveyed by DeLong in such cryptic fashion as to suggest nothingother than Glover's recognition of her competence and outstanding per-formance as an employee in the clerical unit. I simply did not take De-Long's testimony to mean that Glover was thereby implying that his ap-proval m any way hinged on her support, or lack of support for theUnion. 634DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD2. By Donald FisherFisher, at times material, served as Respondent's exec-utive director of manufacturing. It is alleged that Re-spondent violated Section 8(a)(1) through his interroga-tion of an employee on April 6, and by his direction onApril 8, that an employee remove a union button.Concerning the first incident, Fisher confirmed the tes-timony of DeLong that on April 6 he "asked her whyshe was wearing the pin." DeLong on that occasion af-forded no response. The inquiry, having been made with-out safeguards providing assurances against coercion,and lacking in legitimate justification, was unlawful. Ifind that Respondent thereby violated Section 8(a)(1) ofthe Act. PPG Industries, 251 NLRB 1146 (1980).With respect to the second incident, DeLong testifiedthat about 2 months later about June 8, she was called tothe office of Fisher. When he observed her union button,he told her to: "Take it off." Although DeLong indicatesthat this instruction was unqualified as stated, she contin-ued to wear the button in work areas, but did not consid-er this to be a violation of Fisher's instruction. Fisher, onthe other hand, denied ever having a conversation withDeLong in which he prohibited her from wearing theunion pin in or out of his office. He testified furtherwithout contradiction that DeLong during the entirepreelection period visited his office on a daily basis. Inthis instance, the testimony of DeLong is considered un-reliable. That of Fisher seemed the more probable whenviewed in the light of undisputed facts. Indeed, I consid-er it entirely unlikely that Fisher would have elected tomake an issue over the insignia some 2 months after sev-eral employees within the clerical unit began wearingunion buttons regularly. It was my overall impressionthat in this instance DeLong was either confused orfailed to recall and relate all that actually transpired onthat occasion. In any event, her testimony is rejected andaccordingly, the evidence does not substantiate that Re-spondent violated Section 8(a)(1) in this respect.3. By Jim Hawk(a) Hawk, at times material, was Respondent's directorof fabricating and production. According to the com-plaint, Respondent independently violated Section 8(a)(1)through his separate interrogation of employees concern-ing union activity on April 3, and his solicitation ofgrievances under conditions implying a promise of bene-fit. The first was substantiated by testimony of DeLong,who related that on April 3, Hawk lifted the lapel of herjacket and inquired about ". . . what the pin said, whatit stood for, where he could get one." She went on toindicate that Hawk "laughed and walked away" whenshe refused to talk about it.11 Although I have my ownviews regarding this type of dialogue between a supervi-sor and an employee who openly manifests union sup-port, I am duty bound to adhere to Board precedent. Inthis regard I fmd that Hawk's expression cannot be ex-" In this respect I credited the testimony of DeLong Hawk did notdeny the inquiry I did not believe his effort to euphemize the conversa-tion by indicating that DeLong frequently wore funny pins, that he hadno idea that the pm she was wearing pertained to the Union, and thatwhen he saw it he just bent down and asked her what it saideluded from the all-inclusive holding of the Board con-cerning "inquiries . . . [which] convey an employer'sdispleasure with employees' union activity," whose "co-ercive impact is not diminished by the employee? opensupport of the union or by the absence of attendantthreats."12 Accordingly, I find that Respondent violatedSection 8(a)(1) of the Act by this seemingly innocent in-quiry about what the union button said.(b) Hawk was implicated in a second incident on April3, which was founded on testimony of Anita Zinggeler.Consistent with the pattern of conduct related byDeLong, Zinggeler testified that Hawk approached heron that date and referring to her union button, askingwhere he could get one. He went on to inquire aboutwhat "this was all about" stating "what do you peoplewant: wages? benefits? well, you are not going to get it."I prefer the testimony of Zinggeler, an encumbent em-ployee at the time of the hearing, over Hawk's denialthat he ever discussed union buttons with her or evereven observed her wearing such a button." On the au-thority cited above, I find that Hawk's questioning ofZinggeler concerning her union button, constituted coer-cive interrogation and that Respondent thereby violatedSection 8(a)(1).4. By Bernice KernKern, during the organization campaign held the posi-tion of administrative assistant to the president.(a) It is alleged that Respondent violated Section8(a)(1) by Kern's attempt to dissuade an employee fromengaging in union activity "by requesting said employeenot to attend union meetings." In this respect, testimonywas offered by former employee Patricia Eckhart to theeffect that on the day following "one of the first unionmeetings," Kern inquired whether Eckhart had attendedthe meeting and about what had transpired. Eckhartclaims that she did not respond. According to Eckhart,Kern then stated, "I want to ask you as a personal favorto me if you would please stay away from the unionmeetings." Kern admitted to questioning Eckhart wheth-er she attended, and also acknowledged that she ex-pressed curiosity about what transpired at the meeting.However, she denied having told Eckhart to stay awayfrom meetings.14 The interrogation by Kern concerningunion activity as plainly coercive, and violated Section8(a)(1). With respect to the alleged instruction that Eck-hart refrain from attending union Meetings, as stated byme at the hearing, the latter's testimony was merely in-12 See Harrison Steel Castings Co., 262 NLRB 450 (1982), and casescited at ft, 5 thereof.13 For reasons that should appear obvious, I dismissed at the hearingthe allegation that Hawk in this conversation, solicited grievances underconditions implying a promise of benefit It is difficult to grasp just howsuch an allegation might be maintained in the face of Zmggeler's testimo-ny that Hawk said that no enhanced benefits would be achieved'4 On balance, I regarded Eckhart as the more credible witness In sorulmg, I have not overlooked the fact that, prior to the hearing, Eckhartvoluntarily quit her employment Eckhart also testified that about a weekafter this meeting, Keen asked her if she was planning to attend the nextmeeting. I am not entirely certain that this matter is embraced by thecomplaint, but if it is, I consider it to be cumulative to the unlawful inter-rogation already found against Kern and as having no effect on theremedy. KEYSTONE LAMP MFG. CORP.635dicative of a "non-instructive request." The parties wereinformed that no violation would be predicated thereonabsent clear authority to the contrary. On further reflec-tion, with the aid of legal arguments advanced by theGeneral Counsel, I regard Eau Claire Press Co., 260NLRB 1072 (1982), as dispositive and conclude that theBoard has deemed such a request to have a tendencyreasonably to coerce. Accordingly, I fmd that Respond-ent thereby violated Section 8(a)(1) of the Act.(b)With respect to a further allegation, Eckhart testi-fied that shortly after the meeting that had been heldconcerning the "rising cost of overhead,"15 she wasproofreading orders with Kern in the latter's office,when Kern interrupted to state, "Well, we can't stay inbusiness forever." Eckhart inquired about what shemeant Kern indicated, "Well I am afraid if the unioncomes in, the company could go out of business."18Consistent with the position of the General Counsel Ifind this prediction did not satisfy the standard set forthin NLRB v. Gissel Packing Co., supra, 395 U.S. at 681. Itwas not "carefully phrased on the basis of objective factto convey an employer's belief as to demonstrably proba-ble consequences beyond his control. . . ." Accordingly,although the threat was seemingly an isolated expressionof a supervisor's personally held fear, which was prob-ably inspired by recently held management meetingsstressing the problem of escalating costs in the highlycompetitive lamp industry, it nonetheless tended reason-ably to coerce and hence violated Section 8(a)(1) of theAct.(c)Zinggeler testified to a_ further conversation withKern that occurred in early April. Zinggeler describedthe incident as follows:I was standing at the coffee machine and shecame over to me and pointed to my button that Iwas wearing that said "JOIN, UNITED STEEL-WORKERS." And she said, "Join? Join what?"And I said "the United Steelworkers."And she said, "Oh, I like mine better." She point-ed to her button that said "I'D RATHER BE ME,"and that is all she said.17Zinggeler acknowledged that, under the circumstances,she was convinced that Kern knew full well what thebutton meant and that Kern was not interested in Zing-geler's response to her inquiry.18 To label the incidentdescribed by Zinggeler as interrogation is to succumb tothe 'entrancing notion that any statement that begins withan "interrogatory pronoun" and ends with a "questionmark" is calculated to elicit a response. Dialogue is oftenmarked 13y rhetorical questions that are neither under-" See Gr.0 Exh. 9(b)16 Kern admitted to an observation that the Company could priceitself out of the market, but denied adverting to the possibility that itcould go out of business. I believe Eckhart.'7 A replica of the button appears as G.C. Exh 8(b). The "PDRATHER BE ME" button was a response worn by those who opposedthe organizational effort.18 Kern afforded a slightly different version of the conversation. Ac-cording to Kern, she ran into Zinggeler and stated, "Where is yourbutton," While pointing to her own, and indicating, "I'm wearing mine,where is yours?"stood as, nor conveyed with the intention of, seeking in-formation from the listener. This is precisely what oc-curred here. If a violation has been established in this ex-change, it must be founded on the view that during anorganization campaign supervisors may not lawfullymake smartalecky comments about an employee's openlydeclared union sympathy. Although one might say thatKern's conduct was tantamount to an expression that shedid not like the fact that Zinggeler was proration, with-out more, authority does not compel a conclusion thatsuch an intimation violates Section 8(a)(1). The allegationpredicated on Zinggeler's testimony in this respect shallbe dismissed.(d)Jeanette Eckhart afforded somewhat similar testi-mony in support of a further 8(a)(1) allegation. The latterrelated that in mid-April, Kern observed Eckhart's unionbutton and said, "Join? Join what?" Eckhart responded,"The United Steelworkers." Kern inquired about whatthat was. Eckhart did not answer." In this instance, Ifind that Kern's statement did constitute "interrogation"and shall sustain the 8(a)(1) allegation to this effect,(e)The final allegation implicating Kern in coerciveinterrogation was based on testimony of Betty Lou Phil-lips, which in its entirety is set forth below:GENERAL. COUNSEL: Are you acquainted withBernice Kern?PHILLIPs- Yes.GENERAL COUNSEL: And who is she?PHILLIPS: Supervisor of the Main office.GENERAL COUNSEL: Did you have a reason tohave contact with her in the course of your work?PHILLIPS: Yes. I was giving reports, also. Noth-ing further.GENERAL COUNSEL: During the same timeperiod, do you recall any conversations with her?PHILLIPS: There again, it is the same as withHinkle. I mean, it was no big deal. We just laughedit off, really.GENERAL COUNSEL: What was said?PHILLIPS: The company had put out pins thatsaid "I'D RATHER BE ME" and Ms. Kern hap-pened to be wearing the company pin, and I hadthe union pin on, and she said "Where is your pin?"and I said "I have mine on," and that was it.GENERAL COUNSEL: That was the whole conver-sation?PHILLIPS: Yes. It was nothing.It was the sense of Phillips' testimony that since April6 she wore a union button everyday. It is also clear fromthe record that the "I'D RATHER BE ME" buttons didnot appear until after the dissemination of unionpins.Phillips acknowledged that there was much "kidding"about the Union between supervisors and herself, and sheacknowledged that had Kern been observed without herpin, she might have made the same reference to Kern asKern had made to her. It is difficult to conceive that this19 Kern denied any such conversation, asserting that she did not getalong with Eckhart and hence avoided her. Consistent therewith, evi-dence reveals ill will existed between them, but I credit Eckhart. 636DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDincident could have any real impact on the propriety of abargaining order or that considering its cumulativenature, it could be of any remedial significance whatever.Nonetheless, the evidence is just as worthy of analysis asany other violation charged by this complaint. It is myimpression from a composite of the testimony of Phillipsand Kern that the latter's statement was calculated andunderstood solely to draw attention to Kern's own an-tiunion medallion. I find that Kern's comment on the oc-casion had no reasonable tendency to coerce and, ac-cordingly, the 8(a)(1) allegations based thereon shall bedismissed.5. By Preston ThomasAt times material, Thomas was Respondent's assistantcontroller. The complaint alleged that about April 10 hecoercively interrogated an employee, threatened the em-ployee with a loss of benefits, and offered a permanentposition to an employee if she withdrew support of theUnion. The employee in question was Elaine Ahner,who at the time held the position of keypunch operator.According to Ahner's testimony, she was called to aconference with Thomas that he opened by inquiringhow she liked her new assignment to keypunch. Accord-ing to Ahner, he then asked, "What could the union dofor me?" She replied, "Fair and honest representation."When next he inquired about what she thought wageswould be, she replied, "Higher," while observing thatthere would be a "written guarantee of our benefits."Thomas then assertedly stated that "benefits would haveto start from scratch, from the bottom, that we wouldhave to start all over with our benefits; that we wouldn'tget what the union had." According to Ahner, he indi-cated variously that if the Union came in employeeswould not have the same benefits as now, and that bar-gaining would have to start from scratch or at thebottom. Ahner also testified that Thomas indicated thatbecause she was at the bottom of the seniority list, shewould probably be laid off in August when the computersystem was to be placed on line. Ahner also claims thatin reference to her vulnerable position as a keypunch op-erator, Thomas stated that he would offer her "a perma-nent position at Keystone, if I would change my mindabout the Union." She claims to have looked at Thomasand replied, "Well, I don't know." Thomas assertedlythen indicated "would you think about it?" Ahner indi-cated 'maybe."Thomas acknowledged that he met individually withAhner to present the Company's position in connectionwith the union campaign. He claims to have proceededin accordance with a preset "agenda" given to him byGary Smith. He acknowledged that he discussed the me-chanics of collective bargaining, but denied stating thatthe Company would come in "at the bottom." Instead heclaims to have stated that if higher wages were soughtthe Union might have to trade off some benefits, goingon to point out that the Company would come forthwith a proposal, which was not necessarily at thebottom, and from that a compromise would be negotiat-ed. He denied ever having used the word "bottom," butadmitted to indicating that existing company benefitswere subject to negotiation. He denied offering Ahner apermanent position. He did admit to asking Ahner if thefact that she would be eventually laid off had bearing onher "making an objective decision on union representa-tion." According to Thomas, when Ahner answered at-firmatively, he decided that there was no point to con-tinuing and he terminated the conference.Although Thomas did not strike me as an impeccablycredible witness, Ahner did not impress as capable ofgiving an accurate accounting of the precise words usedby Thomas in describing the give and take aspects ofcollective bargaining. Furthermore, I did not believe hertestimony that she was offered a permanent position ifshe signified a withdrawal of union support. The latterstruck as too pat, while lacking a truthful ring. On thebasis of credibility, I reject the allegations that Thomaseither threatened loss of benefits if the Union were desig-nated, or offered a permanent position if Ahner with-drew her support from the Union. Nonetheless I am in-clined to find that Thomas questioned her concerningwhat she expected from the Union, and by virtue there-of, Respondent violated Section 8(a)(1).6. By Ron HinkleThe complaint alleged that Respondent violated Sec-tion 8(a)(1) through Ron Hinkle's offer to considerchanging an employee's work hours if she ceased activityon behalf of the Union.In this connection, it appears that Jeanette Echkart inJanuary 1981 was reclassified to the position of payrollclerk. Previously, she had worked as a "timekeeper" andworked from 7 a.m. to 3:30 p.m. Hinkle, her supervisor,did not arrive until 8 a.m. In February, after Eckhartbecame payroll clerk, Hinkle told her that he wanted tochange her time to 8 a.m. to 4:30 p.m. Eckhart protested,indicating that the proposed change was "inconvenient"because it would interfere with her ride to work. Shecontinued to report at 7 a.m. It is the sense of Eckhart'sfurther testimony that, about March 27 "before 7 a.m.,"Kern came walking through the office, and observedEckhart, Zinggeler, and computer operators Bob Dieterand Bill Balliet engaged in conversation. Later that day amemo came out indicating that her time had beenchanged, and she met with and was informed by Hinkleto the effect that henceforth she would work from 8 a.m.to 4:30 p.m. Eckhart assertedly asked Hinkle whetherthere was a possibility that she could have her timechanged back to 7 a.m. to 3:30 p.m. According to Eck-hart, Hinkle responded, "When all this is over, we willsee what we can do about it." There is no evidence thatRespondent suspected or knew of Eckhart's proclivitiestoward the Union as of March 30. In any event, Hinkle'saccount struck as the more probable. He admitted thathe changed Eckhart's hours about March 30, but withlittle fanfare. He testified to simply having explained toEckhart that because of the incident witnessed by Kernearlier that morning and the fact that during the firsthour, Eckhart was unsupervised, he had been instructedto change her starting time to 8 a.m. Hinkle deniedhaving made any statement to the effect that this deci-sion would be reviewed in the future. Considering thefact that Hinkle previously sought this change in Febru- KEYSTONE LAMP MFG. CORP.637ary, and Eckhart herself concedes to the incident ob-served by Kern that morning, it is entirely likely that theshift in hours was made by Hinkle pursuant to instruc-tion from higher levels. In these circumstances, I consid-er it most improbable that Hinkle, whose role in the an-tiunion campaign appears to have been quite limited,would have made any comment holding out any possibil-ity that this determination might be reversed or reconsid-ered after the union campaign. Accordingly, I shall dis-miss the 8(a)(1) allegations based on Eckhart's testimonyin this respect.7.By Horace BrobstBrobst is Respondent's director of shipping, ware-house, assembly, receiving, and salvage. Obviously, hisjurisdiction includes the shipping department that is sub-ject to the immediate supervision of Keith Cebrosky. Ac-cording to shipping department employee John Gellis,Brobst in early April came into his work area and statedthat he had heard that there was a union meeting thenight before. Gellis answered, "Yes," whereupon Brobstallegedly asked if Gellis had attended. Gellis again an-swered in the affirmative, whereupon Brobst assertedlyasked whether Gellis was for or against the Union. Gellisindicated that he did not know and was not sure. At thispoint, a coworker, Linda Schuler, expressed her ownopinion about why employees might be for the Union,including the fact that many, with seniority, were con-cerned that the new computer system would eliminatetheir jobs.Brobst could not recall having such a conversationwith Gellis, while explicitly denying that he questionedGellis about union activity or that he ever inquired con-cerning Gellis' feelings in that regard. In this instance, Iam willing to give Respondent the benefit of the doubtand shall reject the uncorroborated testimony of GellisThe allegation that Respondent violated Section 8(a)(1)in this respect shall be dismissed.8.By Keith Cebrosky(a) As indicated, Cebrosky was the front-line supervi-sor in the shipping department, who reported to Brobst.Gellis testified to several encounters with Cebrosky, hisimmediate supervisor. Gellis first related that in April, onthe day of a union meeting, Cebrosky came to his deskand stated, "You are not going to that union meeting to-night, are you?" Gellis failed to respond, whereupon Ce-brosky allegedly injected, "cause if you are, I will bevery angry and you won't like me in the morning."Geilis asserted that Linda Schuler heard the statement,and in a raised voice rejoined, "No one is going to tell uswhat to do."Cebrosky appears to deny questioning Gellis concern-ing the meeting, but admits to the balance of Gellis' ac-count of that conversation. Cebrosky claims, however,that this was just an extension of the kidding that tookplace between him and Gellis every morning. However,he acknowledged that his remark was taken seriously byGellis. It is noted in this connection that, according tothe account of Gellis, Schuler reacted as if she, too,failed to take Cebrosky's remark in a jolting matter. Icredit Gellis, and find that Respondent violated Section8(a)(1) by Cebrosky's coercive interrogation concerningGellis' plans to attend the union meeting, as well as hisfurther statement warning that unspecified reprisalsmight be taken against Gellis were he to attend.(b) Although Cebrosky testified that he never againdiscussed the Union with Gellis, the latter testified thatfollowing the preelection hearing on April 28 or 29, heand coworkers Schuler and Gayle Pope met with JohnLasky, Respondent's personnel director, and Gary Smith,the comptroller. Apparently, Respondent sought to ex-clude all three from the unit, and at this meeting soughtto explain to them what had transpired in this regard atthe aforesaid hearing. According to Gellis, the three em-ployees manifested disinterest. Apparently, at the end ofwork that day, Cebrosky was summoned to Glover'soffice. Gellis, apparently connected the two and askedCebrosky whether he had gotten into trouble because ofthe behavior of the employees at the meeting. Cebroskyallegedly responded that he had in fact been called in be-cause Glover learned that employees were bored at themeeting, and Glover "wanted to know what was goingon." Cebrosky assertedly told Gellis that he then in-formed Glover concerning his suspicions concerning theunion sentiment of Schuler and Gellis, informing Gloverthat Gellis "is a young guy and he is not getting paidvery much. . . . He had been here almost 3 years, andGayle Pope has only been here 2 years. . . . He washere a year longer and she is getting paid more than him,and why wouldn't he be for the union?"Cebrosky admits to being called to Glover's office,and to Gellis' having inquired whether he was in anykind of trouble with Glover concerning the Union. Ce-brosky claims that he informed Gellis that he "wascalled up to Mr. Glover's office and it wasn't even any-thing about the union." He went on to explain that hesimply had been "chewed out" by Glover because of ajob discrepancy. In this instance, the testimony of Gellisis rejected. Thus, Gellis indicated that a determinationhad been made pursuant to agreement of the parties atthe preelection hearing that he was ineligible to partici-pate in the election because he held the status of a plantclerical, rather than an office clerical. He indicates thatat least by May 1 he knew of his ineligibility. It is fair toinfer that Glover and Cebrosky were equally mindful ofthis fact and in the light thereof Genie allegiances wouldhave been academic at the time of this alleged conversa-tion. His account is deemed improbable. Accordingly, Ishall dismiss the allegation that Respondent thereby cre-ated the impression that union activity was subject tosurveillance.2020 This allegation exemplifies a counterproductive effort to compart-mentalize alleged misconduct within conventionally accepted descriptionsof unfair labor practices. Contrary to the relevant allegation in the com-plaint, were Gellis' testimony credited, the comments imputed to Ce-brosky mvolved a direct acknowledgment, rather than creation of any"impression," that Gellis' union leanings were under discussion Further-more, it is difficult to imagine about how, on Gals' account, one coulddeduce that surveillance was in any sense the source of management'sknowledge in that regard. The tactic of the General Counsel whereby in-cidents are placed under familiar per se labels might well be a substitutefor thoughtful analysis at the prosecutorial level, but hardly enhances ef-ficiency within the overall administrative process. 638DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD9. By Fred Foster(a)It is alleged that Respondent violated Section8(a)(1) through Fred Foster's coercive interrogation andthreat of discharge. Darlene DeLong was offered to sub-stantiate the charges implicating Foster. The latter appar-ently was a low level supervisor, who recently had beenupgraded from quality control inspector to a supervisorin the production and maintenance unit in December1980.21 DeLong, who before becoming an office clerical,had a long history of employment in the production andmaintenance unit, and who was friendly with Foster, tes-tified that during the second week of July22 Foster ap-proached her at her work station and inquired aboutwhere her union pin was, going on to state that DeLong". . . was the next to go, that. . . [she] would get the axnext, just like all the others." Foster conceded concern-ing the possibility that if DeLong was not wearing herpin, he might have asked her where it was. He deniedusing the words, "you are the next to go," but explainedhis belief about what was said as follows:There was a whole lot of kidding going on betweensome of the girls and some of the supervisors. AndI believe I made a statement that she better watchthat she doesn't get the axe next. It was laid off orfired. The rumor was sort of who was going to getthe axe.I credit DeLong. It will be recalled that as of June 26 atleast three members of the office clerical unit had beenlaid off. The fact that Foster and DeLong enjoyed alongstanding friendship and from his perspective theremark was in a kidding or teasing vein does not removethe sting from his expressed view that DeLong was to besingled out to join those clericals already terminated inthe wake of the new computer system." Based on thecredible testimony of DeLong, I find that Respondentviolated Section 8(a)(1) through Foster's coercive inter-rogation, and his threat implying that DeLong could beselected for termination because of her union activity.(b)By virtue of an amendment to the complaint, it isfurther alleged that Respondent violated Section 8(a)(1)in late April or early May when Foster informed an em-ployee that another had been laid off because of unionactivity. DeLong attested to this mid-April encounter.Despite its seriousness, unlike other matters to whichDeLong testified, this allegation was not included in thecomplaint initially but added some 10 months later. Inany event, in this respect, DeLong testified that althoughshe and Foster were having coffee in the employee lunchroom, DeLong asked, "What happened to your buddy?"a reference to Foster's friend, Glenn Shoff, a quality con-trol inspector who had been laid off on the previous21 Quality control as a separate department was phased out in April1981.22 The plant was closed during the first 2 weeks of July. DeLong,however, was among certain clericals who worked during the shutdown.23 Respondent sought to mitigate Foster's remark through an observa-tion that it somehow related to the phasing out of the quality control de-partment. It will be recalled that the quality control function ceased toexist after April 8, 1981, and DeLong had been removed from that de-partment in the spring that year.Friday. In response Foster assertedly stated, "He wore aunion pin. That's why they got rid of him. They didn'tlay him off because they eliminated his job."24Foster admitted to a conversation in April after Shoffwas laid off. He claims that it centered on the fact thatShoff was the last of the inspectors employed and thefact that Foster was pleased that he had moved into su-pervision when he did because, if not, he would havesuffered the same fate as Shoff. Foster denied any refer-ence to union buttons and further denied having madeany statement that Shoff was fired because he wore aunion button. In this instance, the testimony of Foster ispreferred as the more probable. I credit his denials andshall dismiss the somewhat belated allegation that Re-spondent violated Section 8(a)(1) through any statementon the part of Foster that an employee had been termi-nated because he manifested union support.10. The parking lot incidentThe complaint alleged that Respondent violated Sec-tion 8(a)(1) about May 1 by John Lasky's solicitation ofemployee grievances, thereby promising increased bene-fits and improved conditions of employment to discour-age employees from supporting the Union. The allega-tion was subject to substantiation through testimony ofElaine Ahner and Jeanette Eckhart. Both testified thatafter work in early May they were in the parking lotwhen they spotted Lasky, and invited him to join them.A composite of the testimony of Eckhart and Ahner in-dicates that the conversation lasted about an hour andthat all three at some point embarked on a discussion ofthe Union, with Lasky making the appeal that the Com-pany be given "a second chance," while arguing that ifthings did not improve in a year, the employees couldpetition for the Union again, adding that in such a casethe chance of success would be greater. Other than thefact that Gary Smith later joined them, there appears tobe nothing of further significance to have transpiredduring this conversation. Lasky acknowledged that theUnion was discussed on that occasion, though a verysmall segment of the entire conversation. He acknowl-edged that he discussed the mechanics of collective bar-gaining and that Eckhart repeatedly indicated that shefelt that she was underpaid. In this latter respect, Laskyindicates that he informed Eckhart that her rate was inconformity with area wage surveys prepared by neutralagencies. He denied asking her what she felt was a good"raise"25 and denied ever having made a statement ap-24 The quality control inspectors were excluded from the production-maintenance unit, historically, represented by the Steelworkers.25 According to Eckhart, Lasky inquired both about what the Compa-ny could do to improve itself and what she thought would be a goodraise. Ahner was the first to testify Unlike Eckhart, her testimony fails toimpute any statement to Lasky that could be construed as a "solicitationof grievances." In this respect I credit Lasky and reject the uncorroborat-ed testimony of Eckhart I would note in connection with this issue ofcredibility, that the brief filed by counsel for the General Counsel in-cludes a representation that "Ahner corroborated Eckhart's testimony."In this respect, the General Counsel's observation is at odds with myreading of the record. However, because of this misstatement, I was im-pelled needlessly to reread the entirety of Ahner's testimony three timesto assure myself that my own reading was accurate and that the corrobo-Continued KEYSTONE LAMP MFG. CORP.639pealing that the Company be given a second chance andthings will improve or to have suggested that if thiswere not the case a petition could again be filed in 12months. I credit the testimony of Eckhart and Ahner tothe extent that it is mutually corroborative.26 Thus, Ifind that Lasky 'did appeal that they give the Company asecond chance, thereby implying that benefits would beforthcoming if the Union were defeated. Accordingly, inthis respect, I find that Respondent violated Section8(a)(1).11. The questionnaireLasky admitted that on March 31, he distributed aquestionnaire among clerical unit employees. That docu-ment was of his personal design and its opening para-graph recited as follows:Listed below are a number of questions that willhelp the Management formulate Company policies.Answer the questions and deposit the questionnairein the Question Box located by the badge rack. Donot sign your name. It is not mandatory that youcomplete the Questionnaire. What you say or don'tsay will not be used to reward or punish you. Thequestions are being asked only for the purpose ofwhat is good or bad about the Company.The questionnaire consisted of nine multiple choice ques-tions that probed the quality of employee relationshipswith supervision and other conditions of work and alsoafforded an opportunity for employees, if they chose, tomake "any other comments." 2 7Lasky conceded that a week after the distribution, hemet with those who cooperated by completing the ques-tionnaire, and on that occasion, reviewed the answers.He indicates that although he expressed the Company'sposition on the issues raised and the results, he refrainedfrom making "any promises to the people."Lasky went on to testify that on April 6 he distributeda second questionnaire and followed basically the sameprocedure with respect to employee responses in connec-tion therewith.2 8In testifying about the origin of the questionnaires,Lasky admitted that he received no guidance from anyprocedure utilized by the Company in the past, but drewexclusively on his experience and background as an in-ration was not buried somewhere in her extensive testimony I cannotimagine why any party would choose to make more difficult the task offerreting out and assessing facts in a case involving so many allegationsand diverse incidents by careless and misleading representations.26 Lasky did not impress me as entirely trustworthy His indicationthat he would not have made allegedly unlawful statements to eitherAhner or Eckhart because of their manifest union support left me unim-pressed Any sensitivity to possible commission of unfair labor practicecharges did not prevent his admitted participation in conversations con-cerning the Union with these individuals. Indeed, as a general proposi-tion, I was not persuaded by Respondent's arguments founded on allegedinstructions issued to supervisors from attorneys, and from higher levelsof management that they refrain from involvement with the organizationdrive. Such directives, if made, admittedly went unheeded on a numberof occasions. Accordingly, the mutually corroborative testimony of theGeneral Counsel's witnesses in this respect is credited.27 See G.C. Exh. 13.28 See G.C. Exh 19.dustrial psychologist. There is no evidence that the Com-pany had employed such a procedure in the past. Laskyadmitted that the questionnaires were distributed solelyto the clericals, and not to represented production andmaintenance employees. Lasky denied that he informed,either directly or indirectly, employees that the Compa-ny would take action to correct discrepancies betweenany position expressed by employees and companypolicy.Consistent with the contention of the General Counsel,the conduct of Lasky with respect to the questionnaireentailed an unprecedented inquiry concerning potentialgrievances held by the employees. It was timed to sug-gest that it constituted a precipitant reaction to union ac-tivity and was confined to those employees about whomthe Union had manifested an organizational interest. Al-though there is no evidence that specific promises weremade, the implication to employees was clear enough.Thus, I agree with the observation by counsel for theGeneral Counsel that as was true in Gordonsville Indus-tries, 252 NLRB 563, 568 (1980), the survey conductedherein was "a specific, calculated response to the em-ployee-union organizational campaign, [and] there can belittle doubt that the purpose of this extraordinary and un-precedented action was to convey employees that thedays of benign neglect were over." Thus, in the circum-stances presented here, employees would necessarilyassume that Lasky's sudden concern for29 their viewshad been awakened by union activity and that the statedpurpose of the questionnaire to ascertain "what is goodand what is bad about the company" involved "some-thing more than a sterile fact finding venture." See ArrowMolded Plastics, 243 NLRB 1211, 1215 (1979). In sum,the entire issue falls squarely within the framework ofReliance Electric Co., 191 NLRB 44, 46 (1971), in whichthe Board stated as follows:Where, as here, an employer, who has not previ-ously had a practice of soliciting employee griev-ances or complaints, adopts such a course whenunions engage in organization campaigns seeking torepresent employees, we think there is a compellinginference that he is implicitedly promising to cor-rect those inequities he discovers as a result of hisinquiries and likewise urging on his employees thatthe combined program of inquiry and correctionwill make union representation unnecessary.29 Cf Jeffco Mfg. Co., 211 NLRB 787 (1974), in which the Board dis-missed an 8(a)(1) allegation founded on the solicitation of grievances.There, however, management's action was merely an implementation ofestablished employer policy memorialized in writing Also inapposite arecases where employees themselves created the impetus for an airing oftheir complaints and those in which an employer expressly disavowedthat it would rectify any grievances or revise its basic personnel policiesas they impacted on the employees. Uarco Inc., 216 NLRB 1 (1974), andHayes Albion Corp, 237 NLRB 20,24-26 (1978) Consistent with the con-tention of the General Counsel, I agree that Respondent's statements thataccompanied the questionnaires did not disavow an intention to favorablyresolve grievances. The statement "no one will be rewarded or punishedfor participating or refusing to participate in this survey," as the GeneralCounsel observes, relates solely to the question of employee participation,and does not reach the question about what action the Company intendedto take with respect to breakdowns m its policy reported by the partici-pating employees. 640DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDAccordingly, I fmd that on March 31 and April 6, Re-spondent violated Section 8(a)(1) of the Act by utilizingthe questionnaire and follow-on meeting& with individualemployees whereby their complaints were solicitedunder conditions affording a "compelling inference" thatinequities would be resolved in the manner favorable tothe employees on dissipation of the restraints created byunion activity.12. Publication of work rulesBy another somewhat belated amendment to the com-plaint, it was alleged that Respondent violated Section8(a)(1) of the Act by, on April 7, 1981, threatening to"more rigorously enforce and discipline its employees forviolations of its Work Rules and Discipline schedule, inorder to discourage its employees from supporting theUnion." It is undisputed in this regard that on April 7 acopy of work rules was distributed by mail to all em-ployees at the Slatington facility, including management,supervision, production and maintenance, and clericalemployees. Accompanying those rules was a letter oversignature of Donald Fisher, which recited as follows:Enclosed are Keystone Plant Work Rules whichare necessary for the orderly operation of the plant.Each employee is required to read, understand,and comply with the Plant Work Rules.Effective April 13, 1981, these rules will be rigor-ously enforced and disciplinary action will be takenif violations occur. This .gives you one week todigest and understand the Work Rules•The work rules as distributed were identical in contextto those that had been published throughout the plantthrough bulletin board postings prior to the advent ofthe Union.30 Furthermore, John Lasky testified crediblythat determination to distribute the work rules on theabove basis had been arrived at well prior to the adventof union activity and was spawned by widespread cheat-ing in connection with the incentive system coveringproduction and maintenance employees. My belief of thistestimony warrants the conclusion that Respondent hasmet its burden of showing that the conduct complainedof here was merely an exercise of supervisory authoritydisassociated from organizational activity. Accordingly,the allegation that Respondent thereby violated Section8(a)(1) of the Act shall be dismissed.13. The evaluation systemThe complaint alleged that Respondent attempted todiscourage union support in violation of Section 8(a)(3)and (1) of the Act by June 1981, implementing a formal"evaluation system for its employees . . . ." In this re-spect it is noted that historically, Respondent's clericalemployees were subject to annual evaluations. In June1981, Respondent for the first time used a formal apprais-al form in connection with employee evaluations con-ducted at that time. See General Counsel's Exhibits 11,15, and 16. The forms rated employees on a qualitativebasis in various employment areas, including attendance3† See Budget Rent-A-Car System, 237 NLRB 1294, 1303-1304 (1978)and punctuality. Opportunity was afforded to supervisorsto make specific notations concerning strengths andweaknesses with recommendations for improved per-formance. The new form in a completed state was of-fered for review by the employee at the time of the eval-uation. In the past the supervisors took notes but failedto utilize any formal document in effecting the periodicreviews.31As I understand the General Counsel's position in thisregard, it is argued that the 8(a)(1) and (3) violationsderive solely from the fact that this represented a changein working conditions implemented during the preelec-tion period. Although this is so, I am not entirely certainwhether introduction of the evaluation sheet would beviewed by employees as advantageous or detrimental,but I would surmise that opinions in that regard prob-ably would vary among them. In any event, here again Iam convinced that the Respondent has met its burden ofdisassociating the change from union activity. Based onthe credited testimony of Lasky, I find that the "per-formance appraisal form" was devised by Lasky in De-cember 1980 on suggestion of Glover, and it was at thattime determined that it would be utilized on review ofthe clerical employees scheduled for June of that year.As this determination was made well prior to the adventof the Union, I fmd that it in no fashion related to theorganization campaign and simply reflected what theEmployer would have done had the employees not en-gaged in union activity. See Famous-Barr Co., 174NLRB 770, 771 (1969). Accordingly, the allegation thatutilization of the new employee appraisal form violatedSection 8(a)(3) and (1) of the Act shall be dismissed.C. The Layoffs1. Preliminary statementIn June, during the critical preelection period, Re-spondent laid off four employees, each of whom is al-leged to have been terminated in violation of Section8(a)(3) and (1) of the Act. The first took place on June 5and involved Elaine Ahner. The complaint avers thatRespondent "timed and implemented" the action in viewof Anher's support of the Union. The remaining individ-uals named as discriminatees by this complaint are BettyLou Phillips, Jeanette Eckhart, and John Gellis, allwhom were terminated on June 26. Respondent, in thecase of Gellis, as was true of Almer, is alleged to have"timed and implemented" the layoff in retaliation for hisunion support Unlike the others, Phillips was reinstatedon August 20, and her layoff during the interim is al-leged to have been inspired by union considerations. Inthe case of Eckhart, Respondent is alleged simply tohave terminated her union activity.Basically, Respondent defends on grounds that the ter-minations were economically oriented, disassociated fromunion activity, and specifically caused by elimination oftheir work through installation of a new computersystem.3i An exception to this practice existed with respect to the evaluationafforded employees at the completion of their initial probationary period.A wntten form was used historically m that connection KEYSTONE LAMP MFG. CORP.6412. The foreground to the economic defensePrior to 1980, Respondent's computerized operationsdepended on an outmoded system that functionedthrough dated computer language, was slower, and re-quired labor intense, keypunch operations. The inefficien-cy in the existing system was called to the attention ofWalter Glover by Controller Smith, and the latter em-barked on a studied effort to upgrade the system duringthe first quarter of 1980. In April 1980, a decision wasmade to lease an IBM "System 34," a modernized com-puter with greater functional capacity. The lease wasformally executed on April 16, 1980, and delivery wasscheduled for September of that year. It was anticipatedthat Respondent's existing production control, order-entry, and payroll functions would be adapted to thenew computer arrangement.Preliminary to the computer going on line to serviceany of these three areas, extensive work was required todevelop data base information that had to be processedin a form enabling it to be fed into the new computer.Files had to be built incorporating this data, which thenhad to be keypunched prior to entry on the new systemthrough a terminal, with the visual aid of a CRT screen.To handle these efforts, Respondent in September andOctober 1980, utilind its own personnel as well as tem-porary employees hired from a manpower contractor.On January 1, 1981, the new computer system went online but solely with respect to the production controlarea. After production control went on line, the comput-er was made available for initial consideration of the ad-aptation of the accounting functions. Early in 1981, how-ever, it was decided that the IBM MAPEC32 softwarepackage would not accommodate that end of the busi-ness, and therefore Respondent elected to custom tailor asoftware package specifically for the order- entry billingsystem. To do so, Respondent retained an outside con-tractor with expertise in the computer field. The latteron April 30, 1981, presented a report reflecting cost sav-ings to be realized by placing the order-entry billingsystem on the System 34. In that document it was ob-served that the impact would result in definite elimina-tion of one position in the shipping office and two in thetabulating department, at a total labor cost savings of$27,872 annually. On a tentative basis it was indicatedthat three other positions in the shipping office and onein the main office could be eliminated.33 In May 1981,Respondent elected to go ahead with the contractor'srecommended package. The target date for actual imple-mentation of the reprogramed order-entry system was setfor the close of the annual plant shutdown in July. As ofJuly 13, when plant operations resumed in full, theorder-entry system joined production control as a com-pletely online computerized system.Also noteworthy is evidence that prior to the adventof the Union office clerical employees generally wereaware of the threat posed by the new computer system32 The software provided by IBM for use with the System 34 of rel-evance here, is called MAPEC According to testimony of Gary Smith,this was a pseudonym for "manufacturing, accounting, production, inven-tory control system" or "something like that"s3. See R. Exh. 9.to their jobs.34 Consistent with these fears, it is urged bythe Respondent that the layoffs under scrutiny here wereprompted exclusively by the elimination of positions dic-tated by implementation of the System 34, as distin-guished from considerations proscribed by the Act.3. The individual casesa. Elaine AhnerAhner was initially employed in January 1979. On heremployment application, it was signified that she washired to perform cost-accounting on the "Fulton" line.Fulton was a marketing line at one time produced in aseparate facility owned by the "Kiddie Group," a con-glomerate of which Respondent is also a segment. Thatproduction facility was located in Burwick, Pennsylva-nia. In 1978, Burvvick manufacturing operations were ter-minated. However, the Fulton line and marketing capa-bility were retained. Production thereof was transferredto Respondent's Slatington plant. This arrangementlasted for 3 years until February 1981, when the Fultonline was fmally terminated.There is little basis for questioning Respondent's obser-vation that in consequence of the elimination of theFulton line, four positions were eliminated in February1981. Because the Fulton line enjoyed its own independ-ent marketing showroom, a vice president in charge ofthat operation, as well as his assistant, was terminated."In addition, the job of a "designer" at Slatington waseliminated, but the occupant thereof was retained to re-place a Keystone designer who retired. Finally, the costaccounting position held by Elaine Almer was eliminat-ed. However, Ahner was not terminated. Instead, onMarch 30, she was reclassified as a keypunch operator inthe tabulating department." In her new position, Ahnerdid keypunch work in conjunction with the effort tobuild up data base files for input into the new computersystem. She worked under the supervision of RonHinlde. She acknowledged that at the time of her trans-fer to keypunch everyone in that department was inse-34 See testimony of Betty Lou Phillips35 Karen Eaton, the assistant to the vice president of Fulton, did notleave Respondent's employ until May 22, 1981 The Fulton vice presi-dent, Arnold Mems, was terminated on June 30, 198136 The March transfer of Abner occurred within the 6-month periodprescribed by Sec. 10(b) of the Act. However, this action was not chal-lenged specifically by the complaint Nonetheless, the General Counselseems to argue that the transfer was founded on illicit considerations.Firstly, I note that the matter was not fully litigated In any event, thetransfer occurred before Respondent is shown to have had knowledge ofAhnees union sentiment, and is found to have been triggered purely byeconomic considerations. I note in this regard that Abner was not viewedas an entirely trustworthy witness It was my impression that she deliber-ately understated the extent of her performance on the Fulton line priorto the March transfer, and that her expressions that thereafter her workremamed in tact were no more than unreliable, self-serving argumenta-tion. Instead, I prefer the testimony of Preston Thomas, which to anextent is confirmed by that of Gary Smith, that as early as February,Abner was informed that the decision had been made by management toeliminate the Fulton line and that anyone specifically hired to service thelatter would have to be laid off. Thomas went on to testify credibly thatbecause Abner was recognized as a good worker, he, on that occasion,indicated that he wanted to give her an opportunity to find a job else-where before laying her off. 642DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDcure in that the keypunch position eventually would beeliminated by the new system.After the transfer, according to Preston Thomas, hehad a conversation with Ahner in April in which Abnerasked how long she would be employed by the Compa-ny. To this, Thomas responded that he could not makeany promise concerning specific length of employment,but that the possibility looked good that she would beemployed through May, but that June and July would bequestionable and she definitely would be laid off inAugust sometime. It is noteworthy that although Abnerwas laid off before Elaine Meleski, a keypunch operator,Data Processing Manager Hinkle, on April 28 at thepreelection hearing, testified both that Meleski was spe-cifically informed that her eniployment would end onJune 1 and that there was no chance that she would beretained on a permanent basis.On May 11, Abner was again transferred, this timefrom keypunch to the main office under the supervisionof Bernice Kern. Gary Smith explained the transfer ashaving been triggered by a medical leave of absence thatwas taken by an employee in the personnel department.The latter was replaced by a main office clerical, thuscreating a temporary vacancy in the main office, whichwas filled by Abner. According to Smith, at the end ofMay, the individual who had gone on medical leave re-turned. Accordingly, on June 1, her replacement re-turned in the main office, thus, bumping Ahner.37 Abnerwas permitted to work the balance of that week but waslaid off on Friday, June 5. According to Smith, follow-ing elimination of Ahner's cost accounting job in March,the Company needed spare hands, but as of June 5, therewas nowhere else to assign Ahner.The General Counsel contends that the above explana-tion for the layoff of Ahner was pretextual, and that inreality Miner was laid off because of her support of theUnion and in order to prevent her from voting in theelection. Consistent with the General Counsel's position,Almer was a known advocate of the Steelworkers. Sheexecuted an authorization card, and attended union meet-ings. Her sympathy was overtly manifested by the factthat she wore union insignia three to four times a weekcommencing in April and continuing right through tothe termination of her employment."b. Betty Lou PhillipsPhillips had been employed by Respondent since May1962. Excepting a 5-year period commencing in 1963,37 The testimony of Gary Smith in the above respect is not lacking inconfirmation from Ahner. Thus, Ahner acknowledges that when trans-ferred to Kern's office, she inquired of Gary Smith regarding the reasonfor the transfer Smith, according to Ahner, informed her that Zunlinwas out sick, and that Cindy Babyak would replace the latter in person-nel, going on to explain that it was necessary for Abner to replaceBabyak. Beyond this, Smith's testimony concerning Zimlm's return andBabyak's restoration to her Job in the main office was allowed to standuncontradicted. It is credited.35 Although Anita Zmggeler and Jeanette Eckhart named Ahner ashaving attended the initial meeting with Union Representative Al Ca-valla, Ahner's own testimony does not disclose that she was present onthat occasion. On the contrary, she indicates that her first contact withthe Union was when she received the blank authorization card in themail. Ahner would be the most reliable source in this particular area.she worked continuously for Respondent until her layoffon June 26, 1981. At the time, Phillips was a keypunchoperator in the tabulating department under the supervi-sion of Ronald Hinkle.Throughout the period prior to her layoff, Phillips hadopenly manifested union support by wearing a unionbutton, a fact that drew the attention of Glover, Hinkle,and Kern. Indeed, Gary Smith acknowledged that Phil-lips wore a union button just about everyday, that herunion sympathy was well known to Respondent, andthat among the clerical people she was referred to as"Norma Rae."June 26 was the last workday prior to the 2-week Julyshutdown. Following the shutdown, the order-entry bill-ing system was scheduled to go on line. However, withrespect to payroll it does not appear that the system hadbeen turned over for preliminary action to place thatprocess on the computer, a step then scheduled for Sep-tember.3 9As indicated, I have little doubt the order-entry billingsystem, when placed on line on July 13, was expected torender obsolete the functional element of Phillips' previ-ous job. In support of the defense, Gary Smith claims,that on consultation with Ron Hinkle, the latter recom-mended that Pat Rehrig, a former payroll clerk, whowas skilled in segments of computer operation, be re-tained as the sole employee in data processing.4• Hinklerecommended that Phillips be let go, commenting "shereally did not make any effort to learn any other job [sic]in make any effort to learn any other job in the depart-ment."4' In addition, Hinkle recommended that ElaineMeleski, a keypunch operator who was hired to work ona temporary basis, be laid off.Shortly before her termination, Phillips, on June 11,was given a business-as-usual, annual evaluation byHinkle. Her undenied testimony establishes that she atthat time was informed that her work was good, that shedid not make many errors or need assistance with herjob, and that her record for absenteeism and lateness"was excellent."4 233 The facts bearing on the staged out adaptation of the new System34 to various accounting systems appears to suggest that there would bea need for a ugh volume of keypunch work during the period after June26, in connection with data accumulated via the July inventory and inultimately placing the payroll system on line It is also noted that thework previously performed by Phillips included responsibility for manualoperations in connection with a segment of the order-entry billingsystem. As of June 26, even if the need for her skills and experience re-mained, it is clear that if all went as expected, functionally her positionwas destined for elimination after the July shutdown. On the other hand,underlying her separation was on assumption by management that thenewly devised system would be functionally effective after going on line,or m other words, no emergency would arise that would require stop-gapmanual performance of order-entry until the validity of the new programwas proven through sustained operations.40 Rehrig was skilled in the operation of computers and was capable ofperforming some programming. There was evidence that Rehng was alsoamong those who wore a union button. When, and for how long, she didso was not developed on the record. In any event, the special skills thatRehng possessed would have insulated her from layoff no matter whatthe degree of her union activity.41 There is no indication that Phillips was encouraged or afforded anopportunity in this regard42 See G.C. Exh 11. KEYSTONE LAMP MPG. CORP.643On June 26, Phillips was informed of her discharge byGary Smith, in the presence of John Lasky. Accordingto Smith she was told that "her particular job had beeneliminated . . . we didn't have anymore work for her,and she was *being laid off at the time." When Phillipscharged that she was being laid off because of her unionactivity, this was denied by Smith who indicated "this iswhat the order entry system has done to the companyand you're particularly [sic] function that you weredoing has been eliminated."'" Phillips was told at thattime that her layoff was permanent.However, as matters turned out the treatment ultimate-ly extended in her case suggested that Respondent wasnot rigidly bound to the view that it had no place forthose whose jobs were eliminated by the new computersystem. Thus, about 1 month after the election onAugust 20, Phillips was recalled. According to Glover,he intervened and recommended her recall because ofher considerable service with the Company and becausea vacancy emerged by virtue of a resignation. On recall,she was not placed in the tabulating or data processingdepartment, but was first assigned to the main officewhere she performed miscellaneous clerical functions, in-cluding proofreading, filing, and teletype for a 6-weekperiod. At the end of that period, she was assigned toproduction control and continued to work in that area asa computer terminal operator.44c. Jeanette EckhartJeanette Eckhart was hired in March 1978 as a time-keeper. At the time of her layoff, however, she was apayroll clerk.Her reclassification to payroll clerk took place in 1980when Pat Rehrig, the incumbent in that job, was sched-uled for maternity leave. Rehrig began training Eckhartin October 1980. Eckhart did not formally assume hernew position until January 1, 1981.Eckhart was among the clericals who made the initialcontact with Union Representative Al Cavalla. Shesigned an authorization card, attended union meetings,and most significantly, wore the various union buttonsincluding a relatively large pin of 2-1/4 inch diameterthat in highly visible lettering dubbed her a "VOLUN-TEER ORGANIZER."45 Lasky and Smith acknowl-edged that they were mindful, at an early stage in thecampaign, that Eckhart was a protagonist of the Union.Respondent's defense is that the layoff of Eckhart"was based solely on the impact of the new System 34computer."'" Two weeks earlier, Eckhart, on June 11,had received her annual evaluation.47 Furthermore, nei-43 The foregoing is based on the credited testimony of Gary Smith.44 The only evidence bearing on her postrecall work history seemed atodds with testimony that Phillips was rehired to fill a vacancy, Nonethe-less, it remains a possibility that Glover's testimony was accurate in thisrespect, and Respondent shall be given the benefit of doubt. However,the record fails to suggest that Phillips was any more competent to per-form office functions or to operate a computer terminal after her layoff,than she was prior thereto.45 See G.C. Exh. 8(a).45 See R. Br. 23.47 See G C Exh. 16.ther the functions nor skills of the payroll clerk had beenoutmoded or displaced by the production control, order-entry billing, or any other system to be placed on linewithin reasonable proximity of her layoff. Nonetheless,as I understand Respondent's testimonial explanation forher layoff, Eckhart was "bumped" out of her position aspayroll clerk by her predecessor in that position, PatRehrig. According to the testimony of Gary Smith andRon Hinkle, the latter recommended replacement ofEckhart with Rehrig, because Rehrig did not haveenough to do, and was an experienced computer techni-cian, who was familiar with the language used by theSystem 34 and had engaged in some programming on thenew equipment. Accordingly, it was recommended thatRehrig be retained as the "all around more capable indi-vidual." Nonetheless, Smith, who according to Respond-ent, "thought Eckhart should have the job," testifiedconcerning his deliberations concerning Hinkle's recom-mendation as follows:MR. BERACQUA: Did you argue for Ms. Eckhart,or did you just agree with Mr. Hinkle's choicewhen he asked for that, between Rehrig and Eck-hart?MR. SMITH: I couldn't argue with Ron. I knewhe was right. I felt very badly, because at the timethat Pat Rehrig left for pregnancy leave I wasunder the impression she was not coming back. Shewas going to start a family and not come back towork. We had three timekeepers at the time, twotimekeepers. One would fill in as a floater. The twotimekeepers were Jennie Eckhart and Joanne Le-vandusky, and Anita Zinggeler filled in for themand knew the job. Of the three I picked Jeannie asthe best one and the one that I thought would dothe best job out of the three. It was a natural stepup from a timekeeper up into a payroll clerk's posi-tion. And I chose Jeannie for that job. I recom-mended her for it, and all during this time she washaving a rough time of it with Kern who was re-viewing her work. When Pat Rehrig came back towork, she felt insecure about it. She didn't knowwhere she stood at the time, and I reassured herthat, Jeannie, this your job. You have it, we willfind other work for Pat. And now it was time that Ihad to make some hard decisions based on recom-mendations by the managers to me.But I knew that Ron was giving me the best rec-ommendation. Pat was an all around more capableindividual. I had a responsibility to the company tomake that•to go with that recommendation. But Idid feel like hell, because I was really backing Jean-nie on this payroll clerk's job all the way. But I diddecide to go with that recommendation.On his own testimony, it is clear that Smith, in allegedlyaccepting Hinkle's recommendation, had gone back onhis word to Eckhart. Furthermore, despite his expressedconcern for Eckhart, he also elected not to reclassifyEckhart to her original position as timekeeper. His expla-nation for this appears below: 644DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDNo, there was no other positions [sic] available atthe time. With Jeannie, she was a former timekeep-er. The decision between Jeannie and Pat, it wasjust the right business decision to go with Pat. WithJeannie, I compared Jeannie with the timekeepersand thought about transferring her back into being atimekeeper, which means that one of the other time-keepers would have had to go. But at the time theywere set in their positions.They both had more time than Jeannie did in thejobs, and we still had the payroll application totransfer over to the new system. And at the timewe believed that we would eliminate the timekeep-ing position with a new data collection system thatwas being installed for payroll purposes. So if Iwould have transferred her over to timekeeping, itwould have been a matter of three or four monthsdown the road and I would have had to lay her offlater.48From the foregoing, it is apparent that the action takenwith respect to Eckhart involved a reversal of form. Shehad received assurances that she would be retained aspayroll clerk even if Rehrig returned from maternityleave. It is also apparent from the evidence that in theposition of payroll clerk, Eckhart survived a rocky be-ginning, including a personality conflict with OfficeManager Kern. Later the quality of her performance aspayroll clerk began to show progress. Indeed, GarySmith himself testified that on the day of the layoff hementioned to Eckhart "that she was really starting tolearn her job."d. John GellisGellis was hired in September 1978. At the time of hislayoff, he was employed as a shipping clerk under theimmediate supervision of Keith Cebrosky, who reportedto Horace Brobst, the director of the shipping operation.The duties of Gellis included various clerical functions,including the matching of existing production to ordersand assisting other clericals in typing bills of lading andmanifests. He also maintained a filing system.Gellis signed a union card and attended at least oneunion meeting, However, unlike the other alleged discri-minatees, he did not wear a union button, or otherwiseopenly manifest union support. Furthermore, accordingto his own testimony, as early as May 1, he was awarethat as a plant clerical, he had been declared ineligible tovote in the ensuing election.4942 Smith's reasoning in this latter regard did not pan out. As of thedate of the instant heanng, the original timekeepers remained m Respond-ent's employ Also noteworthy N an inconsistency between Smith's testi-mony in this regard and the finding of the Regional Director in his Deci-sion and Direction of Election, dated July 2, 1981, p. 3, based on evi-dence developed at a hearing on April 29 and 30, that the duties of"timekeepers" were to be modified but not eliminated. See G C Exh. 3.It is also noted that a temporary employee, Meleski, was recalled to per-form keypunch work on October 7. However, after keypunch was elimi-nated, Meteslu worked 4 hours a day entenng payroll information on theCRT screen and making adjustments to payroll under the tutelage of PatRehrig. Eckhart was not offered recall when this opportunity arose42 I reject the representation by the General Counsel that "at the timeof his discharge, it was still unknown whether or not Gel's would be inthe bargaining unit." I am aware of the finding made by the RegionalAs was true of Jeanette Eckhart and Betty Lou Phil-lips, Gellis received his regular employment appraisal onJune 11, 1981. At that time, his strong points were listedin the area of cooperation, quality of work, and jobknowledge. His weak points and criticism were limitedto shyness, fear of making errors, and reluctance in seek-ing assistance of supervision. The appraisal form ofGellis included notations concerning Gellis' complaintsconcerning his wage rates in relation to both GaylePope, another clerical, and an unnamed newly trainedauditor.5• Furthermore, in the course of the evaluationinterview, Brobst stated that following the July shut-down, he would receive a raise.51It is also noted that Gellis testified credibly and with-out contradiction that in mid-April, his immediate super-visor, Cebrosky, informed him that he had been instruct-ed by Preston Thomas to tell Gellis ". . . that even afterthe computer did come in, that there would be 90 per-cent chance that I would still have a job." According toRespondent, "Gellis was laid off by the company be-cause his key punching job in the shipping departmenthad been eliminated by the System 34 computer."52 Ihave no doubt that a significant and preponderant seg-ment of the duties performed by Gellis were eliminatedunder the new system. In addition, I also believe that itabsorbed other duties previously performed on a manualbasis by other clericals in the shipping department.As for the selection of Gellis, it appears that threeclericals were assigned to his department; namely, Gellis,Linda Schuler, and Gayle Pope. Brobst testified that inearly or mid-June Smith informed Brobst that a cutbackwas necessary in his department. Brobst, who had antici-pated that a substantial amount of work would be elimi-nated by the computer, claims to have previously decid-ed to layoff Gellis, for reasons set forth below:MR. BERACQUA: Who did you decide on?MR. BROBST: I had decided on Mr. Gellis.MR. BERACQUA: And can you tell us why?Mn. BROBST: Yes. There are three people work-ing in the shipping office: Linda Schuler, JohnDirector after the discharge of Gellis in the Decision and Direction ofElection. See G.C. Exh. 3, p 3 Nonetheless, this findmg is not necessari-ly inconsistent with the clear, unambiguous testimony of Gellis, whichwas left to stand unexplained on this record as followsMS. LOPEZ-HENRIQUEZ Were you eligible to vote in the electionon July 20?MR GELLIS: No.MS. LOPEZ-HENRIQUEZ. Why not?MR. GELLIS: Because at the hearing they had ruled that I was in-eligible because I was plant clerical and not office clericalJUDGE HARMATZ: Now, when was that determination made? Wasthat determination made pursuant to agreement of the parties at theR-case heanng?MR. GELLIS. Yes.JUDGE HARMATZ So that would be sometime m April, at the endof April†at least by May first, you already knew that you would beinehgible to vote in that election?MR GELLIS Yes.The above segment of the transcript appears with corrections by me. Thechanges relate solely to nonsubstantive matters5• See G.C. Exh 1551 The above is based on the credited, uncontraclicted testimony ofGelhs52 See R Br 26. KEYSTONE LAMP MFG. CORP.645Gellis and Gayle Pope. Because of the way we arestructured there with our supervision, if someone ismissing or if someone is out for any reason youhave to have someone to take over the duties, cer-tain responsibilities there to deal with the people.Gayle Pope was the person who we had used inthat respect several times, and she did a very goodjob. I felt that Gayle was potentially managementmaterial, and she had proven that by being aggres-sive in the past. Whereas on the other hand, Mr.Gellis was very shy and timid and just, in my opin-ion, could not work with the people on the floor.That was my opinion.MR. BERACQUA: You said that Ms. Pope filled inor substituted for a supervisor. Can you explainthat?MR. BROBST: Yes. You have to understand thedifferent job titles there. Gellis was primarily cleri-cal. Gayle Pope worked with the card file and in-ventory system whereby she would deal with thepeople on the floor constantly working with the liftoperators, not being their immediate supervisor, butshe had to deal and work with them. They respect-ed her and worked with her.At times when someone was missing, she wouldserve as the dock supervisor when someone wasmissing.MR. BERACQUA: How old is Ms. Pope?Mn. BROBST: I'm not exactly sure. I think she isaround the mid 30's or somewhere in there. I'm notreally sure. I would judge her to be that.BERACQUA: The recommendation, then, thatyou gave M. Smith in early to mid-June, or if yourecall it, was who?Mn, BROBST: I told him that I wanted to retainGayle Pope for the reasons that I just gave, andthat if anybody had to leave it had to be Gellis, No.1.. • ..11UUGE HARMATZ: How about Schuler?MR. BROBST: Linda Schuler was a long time em-ployee who filled in for the man who does all therouting of the orders, who was also a salaried em-ployee. When he was out on vacation or reserveduty which he had twice a year, she would fill infor him4. Concluding analysis regarding allegeddiscriminationAs heretofore indicated, there is no reason to questionthe fact that computerization of production control andthe anticipated adaptation of the order-entry billing tothe System 34 forbode an elimination of jobs. Nonethe-less, this fact does not end the inquiry. For the allega-tions of discrimination herein require assessment ofwhether Respondent would have elected to avoid lay-offs, and to defer cost savings by reducing the workforce over a period of time on the basis of attrition, hadthe alleged discriminatees not engaged in organizationalactivity.In this respect it is noted that Respondent's economicdefense is interposed in the context of a strong primafacie case to the effect that office clericals Abner, Eck-hart, and Phillips were singled out for discrimination.The elements of timing, knowledge, and animus combinein their cases persuasively to suggest that their layoffswere interwoven into an overall campaign of intimida-tion designed to assure a defeat of the Union at the polls.Thus, the appropriate unit consisted of 22 employees. Byvirtue of the layoffs, the voting group was substantiallyreduced under circumstances unambiguously prejudicialto the organizational effort. For Ahner, Eckhart, andPhillips were known union activists, who on a continu-ous basis openly manifested their union support. Therewas no doubt of their sentiment from beginning to end.The continuity with which they wore union buttonsamounted to conduct that drew attention, if not the rath,of management representatives on several occasions.Respondent's union animus is evident on a broadenedscale through other conduct as well. Most telling to theinstant analysis was the reaction to the Union by Re-spondent's highest ranking official at the Slatingtonplant, Walter Glover. Thus it took only a few days forGlover to respond personally to the Union's initialthrust. His several meetings with employees included ses-sions as early as March 25 and 30, during which he per-sonally delivered hard hitting, though legitimate, antiun-ion speeches stressing the precarious competitive postureof the Company. Glover argued against union represen-tation by exalting present benefits enjoyed by the cleri-cals, while warning that the Union could call strikes butnot prevent layoffs. He even went so far as to voice theopinion that employees who sign union authorizationcards "signed away their rights."Beyond that, however, Glover's zeal to influence em-ployees carried his discourse into an area that seriouslybeclouds the defense. Thus, at the antiunion meeting ofMarch 26, Glover discussed the effects of computeriza-tion, an issue that furnished substantially, if not entirely,the initial impetus for unionization. The commitment per-sonally expressed by Glover at that time is difficult toreconcile with the layoffs of the three office clericals. Inthis regard, Glover stated as follows:Now, another point I want to bring up. Seniority,job security, the computer, I made references to thisthe other day. We are a company [sic] with a heart.Now, we have reached a point in production con-trol where we no longer needed Wilma. She couldgo. We no longer needed a Bobby Scott, he couldhave gone. So I said no. These people have tenurewith this Company, they have time with the Com-pany. We find a place for them. We put them intoother jobs. We'll find, we'll train, we'll retool forthese people to fmd a place for them. Reathie, I'mvery concerned about you, you've got 25 yearswith the Company and you know here you see yourjob may be possibly disappearing, but I don't wantyou to have insecurity. I'm gonna, you're not gonnabe hurt, I'm gonna find some damn place for you.But don't take that power away from me. 646DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDThis view was carried forth by Ron Hinkle, at leastwith respect to keypunch, when, at the preelection hear-ing held on April 29 and 30, he testified as follows:Q. And you said that Reathie Ahner was a keypunch operator, you have Rehrig as a key punchoperator, and Elaine Ahner?A. Right.Q. Okay, that's the three?A. And, Elaine Meleski•well, she's a part-time.Yes, you're right.Q. Now, those are three full-time permanent keypunch operators; correct?A. Yes.Q. You said that when you have the new systemfunctioning, key punching is eliminated?A. That's right.Q. What's going to happen to those three people?A. We are going to try to find other positions forthese people, as far as I understand.Q. Is it the current plan to retain them in the dataprocessing department?A. No.Q. No. So, they will no longer be in the data-processing department?A. No.Q. But the company will attempt to fmd themother positions?A. Yes.Q. And you don't know where?A. No.Q. Who does know that, do you know?A. No, I don't know.Q. No final plans have been made, yet?A. No.Consistent with the foregoing there is no evidence thatat any time prior to June 5,53 a single office clerical atSlatington was terminated because his or her job hadbeen eliminated.54 In contrast with treatment accordedAhner, Eckhart, and Phillips, as stated by Glover onMarch 26, layoffs had been avoided when the System 34was placed on line to handle the production controlfunction in January 1981. In this regard, Glover namedtwo employees who no longer were "needed" at that53 I am not unmindful of testimony to the effect that Ahner had beentold in April that there was a possibility that she would be laid off inJune or July but definitely in August. Although the matter is not freefrom doubt, on balance, it is concluded that the clear assurances affordedby Respondent's president, Glover, ought be given primacy over thespeculation by his "lieutenants"54 The ternunation of Gellis presents a distinct issue. He, like QualityInspector Glen Shoff, was not within the clerical unit and it does notappear that the policy expressed by Glover on March 26 concerning Jobsecurity applied to those outside the voting group Furthermore, it is myconclusion that the overt support of the Union manifested by Ahner,Eckhart, and Phillips constituted a contimung thorn to Respondent, andunlike Gellis, who did not wear union insignia, who did not otherwiseopenly proclaim his sentiment, and who was known to be ineligible tovote in the election, Respondent was plainly on notice that the threeoffice clericals were unwavering votes for union representation. In short,though Gellis might have been a suspected union adherent, his case lacksthe attributes of chscnmmation deemed controlling with respect to theoffice clericals. I shill dismiss the 8(a)(3) and (1) allegations based on thelayoff of Gellis.time, going on to state that a place was found for themand they were put in other jobs. Glover underscored thelengths to which the Company would go to avoid layoffsby stating: "We'll find, we'll train, we'll retool for thesepeople to find a place for them." Going on to describethe Company as possessed of "a heart" and one thatwould treat employees fairly, Glover's assurances werein no sense conditioned on the availability of work. Theonly limitation was his plea that the employees not takethis "power away."The defense offers no explanation reasonably tendingto reconcile its position in June that continued employ-ment would depend on work availability, on the onehand, and Glover's message to employees in March thatthe System 34's threat to office clericals would be ab-sorbed without impairing their job security. Why this re-versal, and just who made the decision to do so is amatter left open by the Respondent's evidence. On theother hand the assurance against layoff and Glover's pleathat employees not remove his authority to make goodthereon were registered prior to the appearance of unionbuttons. Later, however, Ahner, Eckhart, and Phillipsdefiantly and on a regular basis used such insignia toopenly manifest their prounion sentiment until the dateof their terminations. Their conduct in that regard was adirect betrayal of Glover's March 26 appea155 that theynot "take that power away." Indeed, the terminationswere not inconsistent with the proclivity suggested byGlover's remark to Darlene DeLong on the day of theelection to the effect that union supporters "had hurt himfor the last time."In the light of his prior comments concerning job se-curity and personally conveyed union animus, it is notsurprising that Glover's testimony sought to mitigate hisrole in connection with the June layoffs. Thus, Gloverdenied that he was present in the plant during June andJuly." And although further denying that he participat-ed in the decision concerning who would be laid off, heclaims to have been informed in this respect as "the deci-sions were made." By implication, Respondent therebywas in a position to place responsibility for the reversalof Glover's announced policy in other unidentified man-agement representatives. However, I believe Glover's in-volvement was far greater. As the highest ranking man-agement official at Slatington, and having laid his ownrecord for fairness on the line57 in professing concern toemployees for their job security, I am convinced that,contrary to his testimony, Glover, if not the architect,was directly involved in deliberations both to effect theJune layoffs, and regarding who would be includedtherein.The Spector of discrimination also appears in Respond-ent's action with respect to postlayoff vacancies. Al-though Phillips was reinstated after the unfair labor prac-55 The depth of Glover's animus toward such activity is evidentthrough his admitted inability to tolerate the wearing of prounion insigniawithin the confines of his office56 It is clear, however, that he was present on July 20, the day of theelection, at least long enough to coercively interrogate Darlene DeLong.51 In his March 30 speech adverted to his "track record" reflectingthat he had ". . . run a pretty damn fair company." KEYSTONE LAMP MFG. CORP.647tice charges were filed, Elaine Ahner and Jeanette Eck-hart were passed over during this period. Instead, in Oc-tober, Respondent recalled Elaine Meleski to performkeypunch work. The latter had less service with theCompany than Ahner, who as will be recalled had alsobeen trained in keypunch operations. Furthermore, Me-leski, who had also been laid off on June 26, previouslywas considered merely as a temporary, part-time employ-ee. After her recall, however, Meleski was removedfrom keypunch, and without affording Eckhart recall,she was trained to enter payroll data on a CRT screenunder scrutiny of Pat Rehrig. In a similar vein, Respond-ent hired Bonnie Hewitt on October 5 to perform gener-al office duties, for which Abner and Eckhart couldqualify. Hewitt had not worked for Respondent for 4 or5 years. According to Gary Smith, Hewitt was hired ona recommendation of Barbara Meinhart, a supervisor.Smith claims that he accepted the recommendation be-cause Meinhart knew what had to be done in the mainoffice and felt that Hewitt could do the job. Smith's testi-mony was unsubstantiated and suspect. There is no indi-cation that the job for which Hewitt was employed in-volved unique capabilities or expertise. The preferenceafforded Hewitt at the expense of Eckhart and Ahnernot only reflects adversely on Respondent's basic deci-sion to effect the layoffs, but also is deemed to be an ex-tension of the unlawful discrimination against themAlso tending to support the view that the continuingunion activity on the part of Almer, Eckhart, and Phil-lips furnished the supervening cause for Respondent'schange in attitude towards job security, is evidence sug-gesting that the System 34 remained in a transitionalstate as of June 26. Thus, the possibility is suggested thatthe layoff might well have been premature, when consid-ered in the light of Respondent's assigned justification. Inthis connection, it is noted that consistent with Glover'sMarch 26 assurance, Elaine Ahner was not terminatedwhen her job was eliminated, but on March 30 wassimply assigned for training in a different classification.Smith explained this action as due to the fact that "wewere in the middle of the transferring from one type ofcomputer setup into a new computer system. . . we hada lot of things in the state of flux, and we needed person-nel from time-to-time to do. . . the ordinary type workthat was necessary to help in the transition." However,Respondent's own evidence suggests that the transition,as of June 26, had not concluded and indeed, that at leastwith respect to the payroll area "things" remained in astate of "flux." At that time, the order-entry billingsystem was 2 weeks away from actual operation, andwas yet to be tested on a functional basis as an onlinesystem. In addition, payroll was not scheduled to go online until September 1981. Indeed, it does not appear thatthe computer had been released for preliminary payrollapplications as of June 26. Furthermore, Smith describedthe payroll application as "involved" because the datacollection system required information to be collected di-rectly from the production floor. In this regard, ReathieAbner initially performed the keypunch in connectionwith payroll, but later was transferred to a different area,whereupon Meleski was recalled in October as her re-placement. At this point, payroll data remained to bekeypunched, and after this work was exhausted, Meleskicontinued to enter payroll information on a CRT screenand terminal. The totality of the circumstances, suggestthat the transitional period, and the work generated bythe transition between systems was in an indefinable, un-predictable state at the time of the June layoffs.For the above reasons, parol testimony to the effectthat, at the time of their layoffs, no work was availableto which Ahner, Echkart, and Phillips could be assignedwas not believed. In any event, even were I to acceptsuch evidence, the management policy declared byGlover on March 26 to the effect that layoffs would beavoided was not conditioned on the availability of work.On the totality of the credible proof, I remain convincedthat Glover abandoned this stance in the case of Ahner,Eckhart, and Phillips out of frustration with their con-tinuing overt manifestation of union support. It is con-cluded that the System 34 afforded a convenient pretextfor confirming the point made earlier on March 30 byGlover himself that "no union can prevent a layoff" andas an object lesson reemphasizing his warning of March26 that employees not take "away" his "power" to be"fair." Accordingly, it is found on balance that Respond-ent has failed by credible proof to demonstrate thatAhner, Eckhart, and Phillips would have been laid off"in the absence of protected conduct." Wright Line, 251NLRB 1083, 1089 (1980). Hence, I find that Respondentviolated Section 8(a)(3) and (1) of the Act by laying offAhner on June 5 and by taking similar action with re-spect to Eckhart and Phillips on June 26.IV. CASE 4•RC-14652As is accurately stated in the Acting Regional Direc-tor's "Supplemental Decision on Objections to Election,"the objections to employer conduct interfering with freechoice in the July 20 election are coextensive with cer-tain alleged unfair labor practices set forth in the instantcomplaint. Furthermore, by virtue of findings heretoforemade, the subject matter of Objections 4, 5, and 6 (dis-crimination) and Objection 13 (interrogation) have beensubstantiated as unfair labor practices within the meaningof Section 8(a)(1) and/or (3) of the Act. Accordingly,the objections are sustained and based thereon it shall berecommended that the election be set aside.58V. THE REMEDYA. The Alleged 8(a)(5) Violation1. Preliminary statementThe General Counsel in the face of the Union's failureto receive majority designation in the course of the elec-tion conducted on July 20, urges nonetheless that Re-spondent be found to have violated Section 8(a)(5) and(1) of the Act on the strength of authorization cards exe-cuted by a majority of the employees. In this regard, theGeneral Counsel seeks to bring this case within NLRB v.58 As I have concluded that the evidence does not substantiate the un-lawful conduct specified in Objections 1, 2, and 3 These objections arehereby overruled. 648DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDGissel Packing Co., 395 U.S. 575 (1969), where the Su-preme Court authorized the issuance of a bargainingorder if necessary to remedy collateral unfair labor prac-tices in cases falling within either of the following classi-fications:1.Where an employer's unfair labor practices are"outrageous," "pervasive," and "of such a naturethat their effects cannot be eliminated by the appli-cation of traditional remedies with the result that afair and reliable election cannot be held," or2.Where an employer's unfair labor practices are"less pervasive," but have the "tendency to under-mine the majority strength of the Union and impedeelection processes," "if . . . the possibility of eras-ing the effects of past practices and of insuring afair election (or a fair rerun) by the use of tradition-al remedies, though present, is slight and . . . em-ployee sentiment once expressed through cards,would, on balance be better protected by a bargain-ing order. . . ."592. The appropriate unitThe complaint alleges that the following employees ofRespondent constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section9(b) of the Act:All office clerical employees employed by the em-ployer at its Slatington, Pennsylvania facility, in-cluding key punch operators, order entry clerks,computer operator, payroll clerk and time record-keepers, and excluding production and maintenanceemployees, shipping clerks, production control em-ployees, time study technicians, managers, guardsand supervisors as defined in the Act.In its duly filed answer, Respondent denied this allega-tion. The denial, however, was unsupported by any evi-dentiary presentation. On the other hand, the above-de-scribed unit was found to be appropriate after a hearingin the Decision and Direction of Election issued by theRegional Director on July 2, 1981. The election conduct-ed on July 20, 1981, was held in the unit, and it does notappear that the Employer sought review of the RegionalDirector's unit determination. Accordingly, under estab-lished Board policy, the Regional Director's finding isentitled to conclusive weight in this proceeding. See Sec-tion 102.67(0 of the National Labor Relations BoardRules and Regulations. See also Pittsburgh Glass Co. v.NLRB, 313 U.S. 146, 162 (1941). On this basis, it is con-cluded that the unit set forth above constitutes the ap-propriate collective-bargaining unit herein.3.The request for recognitionBy letter dated April 6, 1981, the Union, over signa-ture of Nicholas Sava, requested recognition as the ex-clusive bargaining representative of a unit of office cleri-cal and technical employees. Although the unit definedtherein was not coextensive with that ultimately deemed59 395 U.S. at 614-615.appropriate, the demand for bargaining was legally effec-tive. Pilot Freight Carriers, 223 NLRB 286, 304 (1976).4.The Union's majorityAs of April 6, the appropriate collective-bargainingunit set forth above consisted of 22 employees. Credibletestimony on this record shows that as of that date theUnion possessed authorization cards that validly mani-fested a clear, unambiguous designation of the Union onthe part of at least 13 employees."Accordingly, I find that as of April 6, the Union hadbeen designated by a majority of Respondent's employ-ees in the appropriate unit.5.The refusal to bargainThe findings heretofore made attest to the fact thatRespondent during the critical preelection period en-gaged in serious unfair labor practices including coerciveinterrogation, instructing employees to remove union in-signia, requesting that employees refrain from attendingunion meetings and threatening unspecified reprisals ifthey chose to do so, threatening that Respondent mightgo out of business if the Union were designated, statingthat an employee might be terminated because of herunion support, implying that benefits would be forthcom-ing if the Union were defeated, soliciting employeegrievances under conditions implying that managementwould take favorable action on them, and terminating,for discriminatory reasons, three known supporters ofthe Union. These unfair labor practices not only depletedthe ranks from which the Union surely would be expect-ed to draw support, but signaled to all employees in theappropriate unit the lengths to which Respondent wouldgo to thwart organization. Moreover, the Respondent'sunlawful use of questionnaires conveyed to everymember of the collective-bargaining unit the impliedmessage that management policy would be reshaped toconform to their criticism on the Union's demise, andamounted to an unfair labor practice that would continueto stir the imagination of employees even after applica-tion of conventional Board remedies. In sum, this combi-nation of unlawful intimidation, discrimination, and in-dustrial bribery, sufficed to neutralize the effectiveness ofconventional Board remedies to create an atmosphere inwhich it could be considered likely that a fair electioncould be held in the future. Accordingly, it is found thatRespondent by refusing to recognize the Union as the ex-clusive representative of employees in the appropriateunit on and after April 6, 1981, violated Section 8(a)(5)and (1) of the Act.The complaint further alleged that Respondent violat-ed Section 8(a)(5) and (1) of the Act by unilaterally im-plementing the evaluation system without notifying and60 This group mcluded William Balliet, Barbara Jean Skrapits, PatRehr's, Jacqueline Ruch, Deanna Gombert, Dom DeFuso, Anita Zing-geler, Joanne Levandusky, Melissa Horvath, Pat Eckhart, Betty LouPhillips, Elaine Almer, and Jeanette Eckhart As there is no basis forchallenging the effectiveness of these designations, and as they representa clear majority of employees m the appropriate unit as of April 6, It isunecessary and I do not pass on the cards of Reathie Ahner, CynthiaBabyak, and Mary Rodenbach KEYSTONE LAMP MFG. CORP.649first consulting and negotiating with the Union. This alle-gation relates to the appraisal forms that have been pre-viously discussed in connection with an 8(a)(1) allega-tion. As the appraisal forms would affect conditions ofwork and hence constitute a mandatory subject of collec-tive bargaining, Respondent, further violated Section8(a)(5) and (1) of the Act by unilaterally implementingthe new appraisal form, without first negotiating and bar-gaining with the Union. A similar allegation with respectto the distribution of Respondent's work rules is dis-missed on the ground that the evidence failed to disclosethat Respondent thereby effected any change in prexist-ing conditions of work.B. General Remedial RecommendationsHaving found that Respondent has engaged in certainunfair labor practices, it shall be recommended that Re-spondent cease and desist therefrom and take certain af-firmative action deemed necessary to effectuate the poli-cies of the Act. Respondent's overall unlawful campaignincluded a comprehensive pattern of intimidation thatnot only threatened the existence of employee rights, butreflected a proclivity to violate the Act to a degree war-ranting a broad cease-and-desist order. Accordingly, itshall be recommended that Respondent be ordered tocease and desist from "in any other manner" interferingwith, coercing, or restraining employees in the exerciseof their Section 7 rights. See Hickmott Foods, 242 NLRB1357 (1979).Having concluded that Respondent unlawfully and fordiscriminatory reasons laid off and failed to reinstateElaine Ahner and Jeanette Eckhart, it shall be recom-mended that Respondent offer each of these employeesimmediate reinstatement to her former position, or if notavailable, to a substantially equivalent position and makeeach whole for any loss of earnings she may have suf-fered by reason of the discrimination against her by pay-ment of a sum of money equal to the amount they nor-mally would have earned from the date of discharge tothe date of a bona fide offer of reinstatement, less net in-terim earnings during that period.It having been found that Respondent discriminatorilylaid off Betty Lou Phillips on June 26, 1981, it shall berecommended that Respondent make her whole for earn-ings lost from June 26 to her reinstatement on August 20,1981, less net interim earnings.All backpay due shall be computed on a quarterlybasis in the manner prescribed in F. W Woolworth Co.,90 NLRB 289 (1950), and shall include interest as speci-fied in Florida Steel Corp., 231 NLRB 651 (1977).61CONCLUSIONS OF LAW1.The Respondent Employer is an employer engagedin commerce within the meaning of Section 2(2), (6), and(7) of the Act.2.The Petitioner-Charging Party is a labor organiza-tion within the meaning of Section 2(5) of the Act.3.Respondent independently violated Section 8(a)(1)by coercively interrogating employees concerning union65 See generally Isis Plumbing Co., 138 NLRB 716 (1962).activity, by requesting that employees not attend unionmeetings, by threatening them with unspecified reprisalsif they attend union meetings, by instructing an employeeto remove union insignia, by soliciting employee griev-ances under conditions implying that they will be re-dressed if the Union were rejected, by implying that ben-efits would be forthcoming if the Union were rejected,by informing an employee that another had been termi-nated and that she too would get the axe because of herunion activity, and by threatening to go out of business ifthe Union were designated.4.Respondent violated Section 8(a)(3) and (1) of theAct by, on June 5, 1981• terminating Elaine Abner, andby, on June 26, 1981, terminating Betty Lou Phillips andJeanette Eckhart, to discourage union activity.5.All office clerical employees employed by the Em-ployer at its Slatington, Pennsylvania facility, includingkeypunch operators, order entry clerks, computer opera-tor, payroll clerk and time recordkeepers, and excludingproduction and maintenance employees, shipping clerks,production control employees, time study technicians,managers, guards and supervisors as defmed in the Actconstitute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9(b) of theAct.6.The Union, since April 6, 1981, is, and has been atall times material, the designated representative of themajority of the employees in the unit described aboveand is the exclusive bargaining representative of the em-ployees within the meaning of Section 9(a) of the Act.7.Respondent, since April 6, 1981, has refused to bar-gain in good faith with the Union as the exclusive repre-sentative of employees in the unit described in paragraph5 above with respect to their rates of pay, wages, hoursof employment, and other terms and conditions of em-ployment.8.The Respondent violated Section 8(a)(5) and (1) ofthe Act, by about June 11, 1981, implementing a formalevaluation system for appraising job performance of itsemployees without first notifying and bargaining in goodfaith with the Union as exclusive representative of em-ployees in the aforedescribed appropriate unit.9.The unfair labor practices found above have anaffect on commerce within the meaning of Section 2(6)and (7) of the Act.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed6 2ORDERThe Respondent, Keystone Lamp Manufacturing Cor-poration, Slatington, Pennsylvania, its officers, agents,successors, and assigns, shall1. Cease and desist from(a) Coercively interrogating employees concerningunion activity.62 If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses 650DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD(b)Requesting that employees not attend union meet-ings, and instructing them to remove union insignia.(c)Threatening employees with reprisals if they attendunion meetings.(d)Telling an employee that union activity led to an-other employee's discharge and could lead to termina-tion.(e)Soliciting grievances of employees under condi-tions implying that they would be redressed in the eventthat the Union is defeated, and otherwise promising ben-efits to discourage employees from supporting the Union.(1) Threatening to go out of business if the Union weredesignated.(g)Discouraging membership in a labor organization,by laying off, refusing to reinstate, or in any othermanner discriminating against employees with respect totheir wages, hours, or tenure of employment.(h)Refusing to bargain in good faith by declining torecognize the Union as majority representative of em-ployees in the appropriate collective-bargaining unit astheir exclusive representative and by unilaterally chang-ing a condition of work without notification or priorconsultation and bargaining with the Union.(i)In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Offer Elaine Ahner and Jeanette Eckhart immedi-ate and full reinstatement to their former jobs or, if thosejobs no longer exist, to substantially equivalent positions,without prejudice to their seniority or any other rightsor privileges previously enjoyed, and make them wholefor any loss of earnings and other benefits suffered as aresult of the discrimination against them, in the mannerset forth in the remedy section of the decision.(b)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(c)On request, bargain with the Union as the exclusiverepresentative of employees in the unit defined below,respecting rates of pay, wages, hours, and other termsand conditions of employment and if an understanding isreached, embody it in a signed, written agreement. Theappropriate unit within the meaning of Section 9(a) ofthe Act consists of the following:All office clerical employees employed by the em-ployer at its Slatington, Pennsylvania facility, in-cluding key punch operators, order entry clerks,computer operator, payroll clerk and time record-keepers, and excluding production and maintenanceemployees, shipping clerks, production control em-ployees, time study technicians, managers, guardsand supervisors as defmed in the Act.(d)Post at its facility in Slatington, Pennsylvania,copies of the attached notice marked "Appendix."'"Copies of the notice, on forms provided by the RegionalDirector for Region 4, after being signed by the Re-spondent's authorized representative, shall be posted bythe Respondent immediately upon receipt and maintainedfor 60 consecutive days in conspicuous places includingall places where notices to employees are customarilyposted. Reasonable steps shall be taken by the Respond-ent to ensure that the notices are not altered, defaced, orcovered by any other material.(e)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.IT IS FURTHER RECOMMENDED that the election con-ducted on July 20, 1981, in Case 4•RC--14652 be setaside.63 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al Labor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."